     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 1 of 53



 1   Theresa A. Kristovich (SBN 66490)
     tkristovich@kcozlaw.com
 2   Allison B. Holcombe (SBN 268198)
 3   aholcombe@kcozlaw.com
     KABAT CHAPMAN & OZMER LLP
 4   333 S. Grand Avenue, Suite 2225
     Los Angeles, CA 90071
 5   Telephone: (213) 493-3980
 6   Facsimile: (404) 400-7333
 7   Shawn Halbert (SBN 179023)
 8   shawn@shawnhalbertlaw.com
     Law Offices of Shawn Halbert
 9   214 Duboce Avenue
10   San Francisco, CA 94103
     Phone: (415) 703-0993
11
12   Counsel for Defendant Lawrence J. Gerrans

13
14
                      UNITED STATES DISTRICT COURT
15                   NORTHERN DISTRICT OF CALIFORNIA
16                        SAN FRANCISO DIVISION

17
     UNITED STATES OF AMERICA                Case No: CR 18-00310-EMC
18
19                                           DEFENDANT LAWRENCE J.
                                             GERRANS’ MOTION FOR NEW
20        v.
                                             TRIAL PURSUANT TO
21   LAWRENCE J. GERRANS, a/k/a              F.R.CR.P. 33
22   LARRY GERRANS,
                                             (Declarations of Allison B. Holcombe
23               Defendant.                  and Lawrence J. Gerrans filed
                                             concurrently herewith)
24
25                                           DATE: June 25, 2020
                                             TIME: 2:30 p.m.
26
27
28


           DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 2 of 53



 1                                              TABLE OF CONTENTS
 2
 3   I.        INTRODUCTION ............................................................................................ 1
 4   II. FACTUAL BACKGROUND .......................................................................... 3
 5      A. Overview Of Larry Gerrans’ History Prior To Sanovas And Relationship
           With Co-Founder Erhan Gunday .................................................................... 3
 6
        B. The Gerrans Bankruptcy .................................................................................. 4
 7
          C. Structure And Operation Of Sanovas............................................................... 4
 8        D. Deteriorating Relationship Between The Co-Founders In 2012 And 2013 .... 6
 9        E. Potential Financial Issues Relating to Deferred Compensation....................... 9
10        F. Sanovas After Mr. Gunday’s Departure ........................................................ 10
11        G. The Sanovas Board ........................................................................................ 11
          H. Mr. Gerrans’ Purchase Of The Greensborough Property .............................. 12
12
          I. Continuing Trouble With Mr. Gunday .......................................................... 12
13
          J. The Trial ......................................................................................................... 13
14
     III.      TRIAL COUNSEL’S FAILURE TO INVESTIGATE KEY EVIDENCE IN
15             SUPPORT OF MR. GERRANS’ ONLY DEFENSE WAS
               CONSTITUTIONALLY INEFFECTIVE ASSISTANCE OF COUNSEL .. 14
16
          A. Trial Counsel Failed To Interview Or Otherwise Investigate Any Of The
17           Professionals Who Advised Mr. Gerrans In Connection With His Financial
18           Transactions With Sanovas ........................................................................... 16
19        B. Trial Counsel Failed To Adequately Investigate And Rebut The Claims Of
             Government Witnesses That Larry Gerrans Was Not Entitled To The Money
20           He Received From Sanovas........................................................................... 19
21        C. Trial Counsel Failed To Adequately Investigate And Present Key Evidence
             Regarding The Encounter Between Larry And Chris Gerrans ..................... 35
22
     IV.       TRIAL COUNSEL’S ACTIONS AND LACK OF PREPARATION
23             EFFECTIVELY PREVENTED MR. GERRANS FROM TESTIFING IN
24             HIS OWN DEFENSE .................................................................................... 37
25   V.        TRIAL COUNSEL FAILED TO REQUEST A CRITICAL WIRE FRAUD
               JURY INSTRUCTION .................................................................................. 38
26
     VI.       THE GOVERNMENT MADE IMPROPER ARGUMENT TO WHICH
27             TRIAL COUNSEL FAILED TO OBJECT ................................................... 40
28

                                                                    i
                 DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 3 of 53



 1   VII. TRIAL COUNSEL’S SERIES OF ERRORS RESULTED IN
          CUMULATIVE PREJUDICE TO MR. GERRANS AT TRIAL.................. 44
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           ii
          DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 4 of 53



 1                                       TABLE OF AUTHORITIES
 2                                                                                                             Page(s)
 3
     Cases
 4
     Casiano-Jiménez v. United States,
 5     817 F.3d 816 (1st. Cir. 2016) ............................................................................. 37
 6
     Crace v. Herzog,
 7     798 F.3d 840 (9th Cir. 2015) .............................................................................. 39
 8   Deutscher v. Whitley,
 9     884 F.2d 1152 (9th Cir. 1989 ............................................................................. 15
10   Evans v. Lewis,
11     855 F.2d 631 (9th Cir. 1988) .............................................................................. 15

12   Goodman v. Bertrand,
       467 F.3d 1022 (7th Cir. 2006) ............................................................................ 44
13
14   Harris By & Through Ramseyer v. Wood,
       64 F.3d 1432 (9th Cir. 1995) .............................................................................. 44
15
     Hodge v. Hurley,
16     426 F.3d 368 (6th Cir. 2005) .............................................................................. 40
17
     Kimmelman v. Morrison,
18     477 U.S. 365 (1986) ........................................................................................... 40
19   Lord v. Wood,
20      184 F.3d 1083 (9th Cir. 1999) ............................................................................ 14
21   Reynoso v. Giurbino,
22      462 F.3d 1099 (9th Cir. 2006) ............................................................................ 15

23   Richards v. Quarterman,
        566 F.3d 553 (5th Cir. 2009) .............................................................................. 39
24
25   Rock v. Arkansas,
       483 U.S. 44 (1987) ............................................................................................. 37
26
     Sanders v. Ratelle,
27      21 F.3d 1446 (9th Cir. 1994) .............................................................................. 15
28

                                                               i
              DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
      Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 5 of 53



 1   Souliotes v. Grounds,
        No. 1:06-CV-00667 AWI, 2013 WL 875952 (E.D. Cal. Mar. 7,
 2
        2013) ................................................................................................................... 15
 3
     Strickland v. Washington,
 4      466 U.S. 668 (1984) ..................................................................................... 14, 15
 5
     Turner v. Duncan,
 6      158 F.3d 449 (9th Cir. 1998) .............................................................................. 15
 7   United States v. Alferahin,
 8     433 F.3d 1148 (9th Cir. 2006) ............................................................................ 39
 9   United States v. Allen,
10     491 F.3d 178 (4th Cir. 2007) .............................................................................. 39

11   United States v. Burrows,
       872 F.2d 915 (9th Cir. 1989) .............................................................................. 15
12
13   United States v. Jackson,
       13 F. App’x 581 (9th Cir. 2001)......................................................................... 37
14
     United States v. Lemire,
15     720 F.2d 1327 (D.C. Cir. 1983) ......................................................................... 39
16
     United States v. Lore,
17     26 F. Supp. 2d 729 (D.N.J. 1998)....................................................................... 38
18   United States v. Martinez,
19     883 F.2d 750 (9th Cir. 1989) .............................................................................. 37
20   United States v. Miller,
21     953 F.3d 1095 (9th Cir. 2020) ...................................................................... 38, 39

22   United States v. Regent Office Supply Co.,
       421 F.2d 1174 (2d Cir. 1970) ............................................................................. 39
23
24   United States v. Starr,
       816 F.2d 94 (2d Cir. 1987) ................................................................................. 39
25
     Zapata v. Vasquez,
26     788 F.3d 1106 (9th Cir. 2015) ............................................................................ 40
27
28

                                                                   ii
               DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 6 of 53



 1   Statutes
 2   Cal. Lab. Code § 204c ............................................................................................. 32
 3
     Cal. Lab. Code § 207 ............................................................................................... 32
 4
     Fed. Rule of Crim. P. 15 ...................................................................................... 5, 29
 5
     Fed. Rule of Crim. P. 29 ................................................................................ 2, 18, 22
 6
 7   Fed. Rule of Crim. P. 33(a) ....................................................................................... 1
 8   I.R.C. § 409A ........................................................................................................... 34
 9   Constitutional Provisions
10
     U.S. Const. amend.V ..................................................................................... 1, 35, 38
11   U.S. Const. amend.VI ...................................................................................... 1, 3, 45
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                 iii
               DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 7 of 53



 1         TO THE GOVERNMENT AND ITS ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE that on June 25, 2020 at 2:30 p.m., or as soon
 3   as the matter may be heard, before the Honorable Edward M. Chen, United States
 4   District Judge, Defendant LAWRENCE J. GERRANS, by and through counsel,
 5   will move the Court for a new trial.
 6         This Motion is based on this Notice and the attached Memorandum of Points
 7   and Authorities, the Declarations of Lawrence J. Gerrans and Allison B. Holcombe
 8   and accompanying exhibits filed concurrently herewith and is brought pursuant to
 9   Federal Rule of Criminal Procedure 33(a), the Fifth and Sixth Amendments to the
10   United States Constitution, all applicable judicial and statutory authority, and any
11   oral or documentary evidence to be presented by counsel at oral argument.
12
13   DATED: May 27, 2020                     KABAT CHAPMAN & OZMER LLP
14                                           By: s/ Theresa A. Kristovich
                                                 Theresa A. Kristovich
15
16                                           LAW OFFICES OF SHAWN HALBERT
17
                                             By: s/ Shawn Halbert
18                                               Shawn Halbert
19                                          Attorneys for Defendant Lawrence J. Gerrans
20
21
22
23
24
25
26
27
28

                                               1
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 8 of 53



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2        I.         INTRODUCTION
 3             The Sixth Amendment to the Constitution of the United States unequivocally
 4   provides that a criminal defendant is entitled to effective assistance of counsel in all
 5   criminal prosecutions. In this matter, not only did Defendant Larry Gerrans not
 6   receive effective assistance, he essentially received no assistance at all.
 7             Mr. Gerrans is accused of taking or receiving improper payments from
 8   Sanovas—the company he ran and co-founded—in connection with personal
 9   expenditures and with falsifying documents in an alleged cover-up attempt. Mr.
10   Gerrans was also charged with contempt, witness tampering, and obstruction of
11   justice based on an interaction he had with his brother, Chris Gerrans, after the
12   investigation began. (Dkt. No. 57.) The central theme of Mr. Gerrans’ defense was
13   that any money Mr. Gerrans took money from Sanovas was taken under the good
14   faith belief that he was entitled to the entire amount as compensation. As trial
15   counsel stated to this Court: “Intent is a, if not the, central issue for the jury to decide
16   in this case.” (Dkt. No. 136 at 2.) However, trial counsel failed to develop the
17   evidence needed to show that Mr. Gerrans lacked the requisite intent.
18             The deficiencies in the case presented to the jury are demonstrated by trial
19   counsel’s post-evidence filings related to jury instructions. (Dkt. Nos. 136.) Before
20   and during trial, the parties disputed whether to instruct the jury that “[g]ood faith is
21   a defense to wire fraud.” (Dkt. No. 137.) The instruction informed the jury that it
22   may consider “whether a defendant had an honest, good faith belief in the truth of
23   the specific misrepresentations alleged in the indictment in determining whether or
24   not the defendant acted with intent to defraud.” (Id. at 17.) The government did not
25   believe that enough evidence of good faith had been presented at trial to justify a
26   good faith instruction. (Dkt. No. 135.) Trial counsel disagreed but was only able to
27   identify one piece of evidence supporting Mr. Gerrans’ good faith belief that he was
28   entitled to the monies he received. (Dkt. No. 136.) While the Court ultimately gave

                                                  1
               DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
         Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 9 of 53



 1   the instruction (Dkt. No. 137 at 1), the jury did not hear adequate evidence or
 2   testimony to find that Mr. Gerrans’ lacked the required intent in this case. However,
 3   there was additional evidence of Mr. Gerrans’ good faith and lack of intent
 4   available—trial counsel simply failed to either pursue or present it.
 5            As described below, and as the Court observed first-hand during the brief trial
 6   of this matter, Mr. Gerrans’ trial counsel introduced no witnesses and no exhibits
 7   on Mr. Gerrans’ behalf. This was the result of trial counsel’s failure to conduct the
 8   most elemental trial strategy of identifying and interviewing key percipient
 9   witnesses, securing expert witnesses to challenge the financial documents the
10   government introduced, and investigating topics for cross-examination to
11   countermand the government’s theories of the case. The failure to introduce such
12   evidence meant there was no testimony or evidence to consider in connection with
13   the defendant’s good faith belief he was entitled to money received from Sanovas
14   that form the basis for Counts 1-6. These deficiencies also affected the defense to
15   Counts 7-9 as there was no effort to counter the government’s assertion that Mr.
16   Gerrans’ statements to the FBI were false (and there was no motion to dismiss such
17   charges based on clear statute of limitations issues).1
18            Trial counsel’s lack of investigation and ineffective trial presentation also
19   failed to elicit important testimony to counter the government’s accusations related
20   to the interaction with his brother that form the basis for Counts 10-12. Mr. Gerrans
21   was free to communicate with his brother about any topic other than the criminal
22   case—which is what he did during the encounter that led to the government’s
23   additional charges. However, because trial counsel failed to investigate and cross-
24   examine witnesses effectively (including Chris Gerrans), the key supporting
25   evidence was never presented to the jury.
26
27
     1
          The significant statute of limitations issue is addressed in Mr. Gerrans’ Rule
28
     29 Motion filed concurrently with this Motion.
                                                 2
              DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 10 of 53



 1         Finally, trial counsel failed to object to inappropriate comments and
 2   misleading statements made by government counsel to the jury in closing. After no
 3   substantive defense, the jury’s last impression of the case before deliberations began
 4   was based on unchallenged misstatements by the government.
 5         While individually each of these errors by trial counsel was prejudicial,
 6   together they amount to a complete lack of effective assistance of counsel and
 7   violated Mr. Gerrans’ Sixth Amendment rights. As a result, Mr. Gerrans respectfully
 8   requests the right to a new trial so that a jury may decide his case based on a full and
 9   fair presentation of the evidence.
10       II.        FACTUAL BACKGROUND
11         A.       Overview Of Larry Gerrans’ History Prior To Sanovas And
12                  Relationship With Co-Founder Erhan Gunday
13         Because this Court presided over a trial in which defense counsel so
14   profoundly failed to present a context for Mr. Gerrans’ involvement and role in
15   Sanovas, the defense submits a short factual background about Mr. Gerrans that is
16   important to understanding his role in founding and running the company as well as
17   events that led to his break with Erhan Gunday, the co-founder of Sanovas.
18         As could have been elicited through a number of witnesses, Sanovas was a
19   labor of love for Larry Gerrans. After majoring in Business Administration, Mr.
20   Gerrans found work that combined his interest in medicine with business and worked
21   for a number of companies in the medical field such as DePuy (a subsidiary of
22   Johnson & Johnson that dealt with orthopedic implants), Stryker, Smith & Nephew.
23   From 2005 to 2008, Mr. Gerrans was the Director of Sales and Product Development
24   in the Western United States for Globus Medical. His specialty was minimally
25   invasive procedures including orthoscopic procedures for shoulders, knees, joints,
26   ankles and wrists and, during this time, he even attended surgeries and procedures
27   to observe engineers and scientists work on cadavers to gain a greater understanding
28   of concepts, procedures and materials in which Mr. Gerrans specialized.

                                                 3
               DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 11 of 53



 1         Over time, Mr. Gerrans became devoted to the idea of treating lung diseases
 2   such as cancer and asthma with minimally invasive surgery after dire experiences
 3   with his friends dying from lung cancer or almost dying from an asthma attack. Mr.
 4   Gerrans hoped he could be the person to develop technology to change the world of
 5   treating lung disease. Based on a shared idea and a handshake with Erhan Gunday
 6   in 2002, the two looked to a day when they could found a company that they hoped
 7   would revolutionize the treatment of lung disease.
 8         B.     The Gerrans Bankruptcy
 9         The Gerrans, like many others, were victims of the 2008 financial markets
10   crash. During that same time period, his wife, Shelly, had a hysterectomy which
11   resulted in at least 11 subsequent surgeries and a medical malpractice lawsuit, and
12   the Gerrans family also lost their family home to foreclosure. In light of his dire
13   financial circumstances, Mr. Gerrans sought legal counsel who advised him that his
14   best alternative was to file for bankruptcy relief. 2
15         In April 2010, as part of the bankruptcy proceedings Mr. Gerrans and his wife,
16   Shelly, made several statements about their employment and income. Specifically,
17   Ms. Gerrans stated that she was a homemaker who did not earn an income. Mr.
18   Gerrans stated that he was not earning income from Sanovas or Halo and was still
19   working in a sales/consulting position for San Gro (a subsidiary of the Sorin Heart
20   Valve Group). At the time the statements were made, they were accurate. As of
21   April 2010, there were no funds to pay anyone at Sanovas, and the actual structure
22   of Sanovas was not solidified until July 2010.
23         C.     Structure And Operation Of Sanovas
24
25
26
           The decision to file as a Chapter 13 bankruptcy was counsel’s who almost
           2
27
     immediately changed the filing to a Chapter 7.
28

                                                 4
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 12 of 53



 1         Sanovas was formed by legal counsel from the Dentons firm as a Nevada
 2   Limited Liability Corporation in 2009 with its founding members being Ehran
 3   Gunday’s company, ES Medical, LLC, and Larry Gerrans’ company, Halo
 4   Management Group, LLC. (Ex. 1.)3 Sanovas, LLC was converted into a Nevada C-
 5   Corporation on May 18, 2010 (Ex. 4), and on April 12, 2011, the Company was
 6   converted into a Delaware C-Corporation (Ex. 4A). All of these filings were done
 7   by legal counsel.    Messrs. Gunday and Gerrans planned to work together on
 8   pulmonary technologies with Mr. Gerrans’ area of expertise being physician and
 9   institutional relationships, administrative functions, clinical affairs, sales and
10   marketing.    Given his background in engineering, Mr. Gunday’s domain was
11   research, development, engineering, regulatory and manufacturing issues and
12   operations.
13         Contrary to the government’s theme, Sanovas was not run with minimal to no
14   structure nor did Larry Gerrans unilaterally or without justification or accountability
15   simply take funds. Rather, starting in 2010, there were a series of lawyers and law
16   firms that created a significant amount of documentation concerning the operation
17   of Sanovas as well as how the founders would be paid which included the creation
18   of governance documents and employment agreements in July 2010 by Stafford
19   Matthews of the Dentons law firm. The employment agreement that Mr. Matthews
20   prepared for the defendant (and for co-founder Ehran Gunday also) was signed on
21   July 15, 2010 “to continue the employment” of Mr. Gerrans as President and CEO.
22   (See Ex. 2.)4 As the Agreement set forth, annual compensation was $250,000 per
23
24   3
            All Exhibits (“Ex.”) references refer to exhibits to the Declaration of Allison
25   B. Holcombe filed concurrently with this motion.
     4
            Remarkably, it appears from a review of the record that trial counsel failed to
26
     use these documents to examine any of the witnesses in support of Mr. Gerrans’
27   right to his salary, bonuses, and deferred compensation though, as counsel admitted,
     this was the basis for Mr. Gerrans’ good faith defense. (See Dkt. No. 136.) Even
28
     Mr. Gunday acknowledged at his Rule 15 examination that it was his signature on
                                               5
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 13 of 53



 1   year with a 5% increase per year and a $75,000 bonus, and it was further agreed that
 2   Mr. Gunday and Mr. Gerrans were owed deferred salary of $333,333.33 for work
 3   from January 1, 2009 through April, 2010, to be paid only after the company had
 4   received 2 million dollars in funding. (Id at Section 4(b).)
 5         In addition, Mr. Gerrans’ Employment Agreement was updated on July 15,
 6   2012 (effective January 1, 2012) by counsel for Sanovas to provide that Mr. Gerrans
 7   and Mr. Gunday would receive a base salary of $300,000 as well as a 5% increase
 8   annually plus a number of other benefits including bonuses. (Ex. 3).
 9         Like many start-ups, Sanovas was funded by investor capital. It also operated
10   with a team of engineers that worked on developing the non-invasive procedure to
11   treat lung cancer. Mr. Gerrans also secured another 60 patents for various other
12   devices and procedures that he hoped to have Sanovas develop.
13         D.     Deteriorating Relationship Between The Co-Founders In 2012
14                And 2013
15         Trouble between the two founders started fairly early in their relationship.
16   Mr. Gerrans’ sought out the counsel of Ed Basile, a former Chief Counsel for the
17   FDA, who was Chair of Life Science Group at King & Spalding LLC in Washington,
18   D.C. He and Mr. Gunday’s meetings with Ed Basile convinced Mr. Gerrans that
19   Sanovas’ regulatory procedures were going to have to improve. Mr. Gerrans became
20   concerned that Mr. Gunday was not willing to accept their attorney’s advice that
21   they needed to have better quality systems and compliance. Thus began a
22   contentious year with Mr. Gunday, whom Mr. Gerrans felt was unable or unwilling
23   to comply with new rigorous FDA regulations. Mr. Basile recommended that a
24   Quality System person, Anne Kelly, be sent to Sanovas to evaluate their processes.
25   When Mr. Gunday rejected the suggestions and materials provided to him by Ms.
26
27   the Operating Agreement (Ex. 1), the July 15, 2010 Employment Agreement (Ex.
     2), and the January 1, 2012 Executive Employment Agreement (Ex. 3.). (Ex. 25 at
28
     21, 24, 29-30.)
                                               6
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 14 of 53



 1   Kelly, Mr. Basile sent Mr. Gerrans and Mr. Gunday a memorandum that outlined
 2   that they needed to create a quality system consistent with the documents that King
 3   & Spalding had provided, and expressed concern that Sanovas lacked in house
 4   capacity to create the final quality system. (See Ex. 36.)5
 5         The quality system fell under Mr. Gunday’s domain and was his
 6   responsibility. When Mr. Gerrans saw that Mr. Gunday was not following the
 7   direction of King & Spalding, he sent Mr. Gunday a Governance Memorandum,
 8   dated November 30, 2012. (Ex. 5.) In that Memorandum, which was provided by
 9   at least one witness to the government and produced in discovery (USAO-FBI-
10   002423-2428), Mr. Gerrans listed in great detail the deficiencies in the quality
11   system including “gaps, suggested remedies, due dates, and persons in charge of
12   each.” (Id. at 1.) Mr. Gerrans further noted the fact that with three years and ten
13   million dollars, they had only gotten their first product “over the fence.” (Id. at 2.)
14   Mr. Gerrans also called out Mr. Gunday’s inappropriate treatment of certain staff
15   and asked him to maintain a higher level of professionalism rather than screaming
16   at people. (Id. at 3.) Even a cursory review of the Governance Memorandum shows
17   Mr. Gerrans’ concern about Mr. Gunday’s deficiencies and sincere efforts to
18   encourage Mr. Gunday to fulfill his responsibilities.
19         In January 2013, after the first submission to the FDA went very poorly due
20   to failures attributable to Mr. Gunday, tensions escalated. Mr. Gerrans brought in
21   professionals recommended by his attorney in Washington, D.C., to deal with FDA
22   regulations. The government introduced evidence at trial from Lloyd Yarborough
23   that in 2013 Mr. Gerrans stole money from the company by claiming expenses to
24   which he was not entitled. In fact, Sanovas’ CFO Robert Farrell had approved the
25
26   5
           Much of this material is relevant to the how Erhan Gunday should have been
27   cross-examined and is referenced infra, Section III B, but it is also included in this
     chronological summary because it is relevant to the events that transpired at Sanovas
28
     during the years in question.
                                               7
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 15 of 53



 1   expenses and explained this to Mr. Gunday. (See Ex. 6 (email exchange with
 2   attachment explaining that Mr. Gerrans had been entitled to reimbursement for
 3   expenses pursuant to their governing document and in accordance with GAAP).)
 4         Shortly thereafter it was decided that Mr. Gunday should leave the company,
 5   but the process of obtaining a Separation Agreement took almost a year and
 6   eventually involved negotiations between Sanovas’ attorneys at King & Spalding
 7   and Mr. Gunday’s attorneys at Pillsbury Winthrop Shaw Pittman LLP. Mr. Gunday
 8   demanded to be paid in excess of $1.5 million dollars in addition to generous stock
 9   options.
10         On January 12, 2014, Mr. Gerrans sent Mr. Gunday Governance
11   Memorandum No. 3 which listed in great detail the numerous complaints made by
12   company employees against Mr. Gunday and also noted Mr. Gunday’s inappropriate
13   behavior with employees as well as the fact that “[a]fter 3 years and $20 million, we
14   have no commercially viable products to speak of.” (Ex. 7.) Mr. Gerrans further
15   pointed out that not only did they not have a commercially viable product in 2014,
16   but they still did not have a quality system. (Id.)
17         Mr. Gunday’s response was to send an email on January 20, 2014 suggesting
18   that no one at Sanovas should talk to consultant Roy Morgan (who Mr. Gerrans had
19   hired to take over Engineering) citing “confidentiality concerns.” (Ex. 30.) In
20   response, Mr. Gerrans sent an email out to approximately fifteen people at Sanovas
21   (as well as Sanovas’ attorney) stating that Sanovas needed consultants because of
22   the failures of the company to adhere to proper procedures:
23
             The clear failures in Sanovas’ product development apparatus are
24           evidenced…by the lack of project management and, in the most
25           egregious example, by the lack of adherence to the codification of
             policies, procedures and documentation mandated by the FDA
26           which, consequently, directly attributed (sic) to the failure of our
27           FDA submission in December 14, 2013. We must seek the
             cooperation and assistance of experts who possess the domain
28           knowledge and domain experience requisite to the remediation of our
                                                8
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 16 of 53



 1          current product devilment initiatives and to disciplining this
            organizations (sic) execution going forward!
 2
     (Id.) Not only were Mr. Gunday and Mr. Gerrans at odds, but their disagreement
 3
     was very public within the company. Mr. Gunday finally left Sanovas on April 2014.
 4
           E.    Potential Financial Issues Relating to Deferred Compensation
 5
           During the 2013 period of escalating tensions before Mr. Gunday’s departure
 6
     from the company in April 2014, certain financial issues also came to light.
 7
     However, rather than being swept under the rug as the government suggested at trial,
 8
     the company received advice of counsel on how to proceed. Specifically, on July
 9
     10, 2013, Jack Capers, Jr. of King & Spalding, who was Sanovas’ corporate attorney
10
     at that time, and his King & Spalding partner, Eleanor Banister, who was the
11
     company’s ERISA attorney, advised Messrs. Gerrans and Gunday that the
12
     employment agreements that were written by prior counsel were not in keeping with
13
     IRS 409A requirements and that significant monies were owed to the two founders
14
     that would result in serious tax consequences if the monies were not paid. (See Ex.
15
     8.)
16
           Accordingly, Robert Farrell, then CFO of Sanovas was taxed with preparing
17
     an analysis of monies due the two founders and, in that regard, prepared a chart
18
     entitled “Deferred Amounts Owed to Larry Gerrans and Erhan Gunday” that was
19
     provided to the King & Spalding attorneys on August 22, 2013 and showed that
20
     Sanovas owed at least $816,585 to Mr. Gunday and $723,900 to Mr. Gerrans. (See
21
     Ex. 9.) According to the advice of the corporate attorneys, if the executives were
22
     not paid the outstanding amount owed to them immediately “the Executives will be
23
     attributed income equal to the present value of the vested 409 Compensation plan
24
     plus an additional 20% tax on that compensation.” (Ex. 8 at 2.)
25
           In connection with the separation agreement King & Spalding attorneys
26
     prepared for Mr. Gunday, on November 27, 2013, Mr. Farrell provided Messrs.
27
     Gunday and Gerrans with a report chronicling proposed amounts to be paid to
28

                                              9
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 17 of 53



 1   Gunday totaling $1,577,661.63. (Ex. 10). Mr. Farrell’s report documents the
 2   contemporaneous understanding of how much money Sanovas owed each of its
 3   founders even though Mr. Gerrans—who was staying on at the company—was not
 4   being paid out at the time.
 5         F.      Sanovas After Mr. Gunday’s Departure
 6              At trial, the government described the second half of 2014 as a time when
 7   Mr. Gerrans took advantage of Mr. Gunday’s departure to pillage the company with
 8   the assistance of his brother, Chris. Contrary to the government’s suggestion,
 9   however, the actual scenario was quite different. After Mr. Gunday finally left the
10   company in April 2014, Mr. Gerrans actually moved to fortify the company by hiring
11   several key individuals Jeff Her as Chief Operating Officer and Roy Morgan as Vice
12   President of Research, Development. The company also moved some of their
13   operations into a 28,000 square foot facility in San Rafael that had 48 rooms on the
14   first floor including laboratories and procedures rooms. Mr. Gerrans believed that
15   with Mr. Gunday gone and with a new group of officers, his vision of working to
16   develop significant lung treatments would finally be realized. To that end, in June
17   2014, Mr. Gerrans contacted Sanovas’ attorney in June 2014 with a slate of topics
18   he wanted to cover, including Company Valuation, Series A-1 Investment Offering,
19   the Agenda Items and Preparation for a September, 2014 Board Meeting, Crowd
20   Funding and Hedge Funding propositions, Human Tissue Bank and Employment
21   Agreement. (Ex. 11.)
22          Moreover, contrary to the government’s argument at trial, as reflected in a
23   chart from the 2016 Board Minutes, 2015 was the most successful year the company
24   had in terms of fund-raising and saw an increase in the number of employees to a
25   high of 52. (Ex. 12.) Further, in 2014, Mr. Gerrans did everything possible to fix
26   the mess of records that Mr. Yarborough had left behind. Given that his brother
27   Chris, who had been hired by Gunday and working in operations, actually had a
28   degree in business and finance, Mr. Gerrans moved Chris Gerrans to the financial

                                              10
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 18 of 53



 1   side to help put the financial records in order. Contrary to his testimony at trial,
 2   Chris Gerrans did not operate without oversight but actually reported to Ray Gamini
 3   until Mr. Gamini left the company. Chris then reported to the new Chief of
 4   Operations, Jeff Her. In fact, even before Mr. Gamini’s departure, Mr. Gerrans was
 5   gathering resumes and interviewing candidates for a CFO and Comptroller and, after
 6   Mr. Gamini’s departure, Mr. Gerrans hired a bookkeeper, Tammi Griffith, to go
 7   through Sanovas’ entire financial history. As Ms. Griffiths told the FBI, Larry
 8   Gerrans also ordered Chris Gerrans to provide her with all of the company’s financial
 9   records. (Ex. 13.) Importantly, it was beginning in 2014 that Chris Gerrans began
10   to commit years of fraud within the company, as he admitted on cross-examination,
11   which created a conflict in his willingness to be the bridge between bookkeepers and
12   records lest his own malfeasance was discovered.
13         In the post-Gunday world, Mr. Gerrans was dedicated to bringing Sanovas
14   products to market and expanding the business—not to running the financial affairs
15   which he believed he had others like Tami Griffiths and his brother, Chris, to do.
16         G.     The Sanovas Board
17         In January 2015, Mr. Gerrans took steps to convene the Board, asking
18   Sanovas’ attorney his availability in late January, early February. (Ex. 14.) Due to
19   scheduling issues, the meeting for the newly formed board was eventually scheduled
20   for March 2015. Mr. Gerrans also provided the Board with materials relating to the
21   operation of the company including an Executive Employment Agreement and other
22   governing documents. When the Board members indicated they needed more time
23   to assimilate the materials, Mr. Gerrans concurred.
24         Because of scheduling conflicts among the board members, the meeting was
25   ultimately set for and took place on May 9, 2015. However, before that time, when
26   the board members had questions about the proposed salary arrangement for Mr.
27   Gerrans, he provided them with a published survey which demonstrated that his
28   salary (which had the same base structure as the agreement created by attorney

                                              11
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 19 of 53



 1   Stafford Matthews) was well within the reasonable range for executives of his stature
 2   and position. (Ex. 15.) When the Board of Directors finally met in May 2015 after
 3   receiving materials in March 2015, they ratified Mr. Gerrans’ employment contract.
 4   (Ex. 27.)
 5         H.     Mr. Gerrans’ Purchase Of The Greensborough Property
 6         Larry Gerrans’ employment agreement had specifically provided he could
 7   borrow money from Sanovas to purchase a home. (Ex. 26.) As of the end of 2013,
 8   Mr. Gerrans also was entitled to past due bonus amounts totaling $225,000 (id.) and
 9   other deferred compensation, totaling $723,000, as reflected in Robert Farrell’s
10   Wage Analysis. (Ex. 10.) Further, as disclosed to the board, Mr. Gerrans had used
11   his own retirement funds to cover family expenses when Sanovas could not pay him
12   what he was owed and expected to pay substantial penalties for such use.
13         I.     Continuing Trouble With Mr. Gunday
14         Even after Mr. Gunday left the company, Mr. Gerrans’ troubles with him
15   continued, as Mr. Gerrans discovered evidence that he believed showed that
16   beginning in 2014, Mr. Gunday was violating the non-competition terms of his
17   Separation Agreement and trying to lure employees to a new company he was
18   forming using Sanovas technology. The contact with Sanovas engineers continued
19   through 2017. After Mr. Gerrans was forced to leave Sanovas in December 2018
20   because of the pending Indictment, in January 2019, Mr. Gerrans presented the
21   Gunday materials to Dr. Jerry Katzman, the Sanovas CEO who had replaced him,
22   along with binders of evidence to show that Mr. Gunday had violated the terms of
23   his Separation Agreement almost as soon as he left Sanovas by working with
24   Sanovas engineers to steal Sanovas technology to start a new company. (Ex. 16.)6
25         As described in more detail below, Mr. Gerrans’ confrontation with Chris
26   Gerrans at the storage locker in August 2019 had absolutely nothing to do with Mr.
27
28   6
           The binders of supporting materials not attached but are available.

                                              12
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 20 of 53



 1   Gerrans’ criminal case but instead occurred only after Larry Gerrans’ discovery on
 2   August 9, 2019 that Chris Gerrans was working with Dr. Katzman to bring Mr.
 3   Gunday back to the company and that Chris Gerrans had aligned with Dr. Katzman
 4   and against his own brother, Larry, about whether Larry should receive the
 5   compensation he was owed or be repaid for electricity costs Larry had incurred in
 6   the Spring of 2019.
 7         Just this past week Mr. Gerrans’ worst fears were realized when he learned in
 8   a Shareholder communication that Mr. Gunday has returned to Sanovas as the Chief
 9   Technology Officer. (Ex. 17.) Mr. Gunday is once again working with Chris
10   Gerrans, who remains employed at Sanovas in spite of his admitted theft of
11   approximately a million dollars from the company.
12         J.     The Trial
13           The government presented its case through 16 witnesses. In contrast, Mr.
14   Gerrans’ trial counsel did not call a single witness or introduce a single exhibit. The
15   most that trial counsel did was engage in a lackluster cross-examination of the
16   government witnesses which he as much as conceded to government counsel in an
17   email shortly before trial when advised on the government’s proposed witnesses for
18   January 13, 2020:
19
             Thank you, Lloyd. I hope you have comprehensive direct exams
20           because there may be short crosses. I will cross all of them but when
21           you think about the evidence there are some excellent lawyers who
             faced with these witnesses would not cross some of them at all.
22
23   (Ex. 18.) Indeed, during trial, when told about upcoming exhibits and witnesses,
24   trial counsel advised the government “Fine on exhibits, little or no cross.” (Ex. 19.)
25         The decision to put on no affirmative defense is surprising because Mr.
26   Gerrans’ trial counsel conceded that his defense strategy at trial was to show that
27   Mr. Gerrans was entitled to all of the money he received from Sanovas, i.e. that Mr.
28   Gerrans lacked the necessary intent to commit fraud. (Dkt. No. 137 at 2.) Despite

                                               13
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 21 of 53



 1   the importance of the issue, trial counsel failed to call a single witness who could
 2   explain to the jury why Mr. Gerrans was entitled to the money that he received from
 3   Sanovas. Most notably, trial counsel did not call an expert to rebut the crucial
 4   testimony of government witness Phillip Villanueva who testified that Mr. Gerrans
 5   was not entitled to the money he took.
 6         After trial counsel rested his case, the jury convicted Mr. Gerrans on all
 7   counts. However, if trial counsel had presented the witness who were available to
 8   rebut the government’s case and not made several other crucial errors, it is
 9   reasonably probable that the jury would have reached a different verdict.
10                                          ARGUMENT
11     III.      TRIAL COUNSEL’S FAILURE TO INVESTIGATE KEY
                 EVIDENCE IN SUPPORT OF MR. GERRANS’ ONLY DEFENSE
12
                 WAS CONSTITUTIONALLY INEFFECTIVE ASSISTANCE OF
13               COUNSEL
14         The Supreme Court held that there are two components to an ineffective
15   assistance of counsel claim: (a) “deficient performance” and (b) “prejudice.”
16   Strickland v. Washington, 466 U.S. 668, 687 (1984).
17         “Deficient performance” in this context means unreasonable representation
18   falling below professional norms prevailing at the time of trial. Id. at 687–89. To
19   show “deficient performance,” petitioner “must identify the acts or omissions of
20   counsel that are alleged not to have been the result of reasonable professional
21   judgment.” Id. at 690. To overturn the strong presumption of adequate assistance,
22   petitioner must demonstrate that “the challenged action cannot reasonably be
23   considered sound trial strategy under the circumstances of the case.” Lord v. Wood,
24   184 F.3d 1083, 1085 (9th Cir. 1999).
25         To meet his burden of showing the distinctive kind of “prejudice” required by
26   Strickland, petitioner must affirmatively “show that there is a reasonable probability
27   that, but for counsel’s unprofessional errors, the result of the proceeding would have
28   been different. A reasonable probability is a probability sufficient to undermine

                                               14
              DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 22 of 53



 1   confidence in the outcome.” Strickland, 466 U.S. at 669, 694. “When an attorney
 2   has made a series of errors that prevents the proper presentation of a defense, it is
 3   appropriate to consider the cumulative impact of the errors in assessing prejudice.”
 4   Turner v. Duncan, 158 F.3d 449, 457 (9th Cir. 1998), as amended on denial of reh’g
 5   (Nov. 24, 1998); Souliotes v. Grounds, No. 1:06-CV-00667 AWI, 2013 WL 875952,
 6   at *56 (E.D. Cal. Mar. 7, 2013), R&R adopted as modified, No. 1:06-CV-00667
 7   AWI, 2013 WL 1563273 (E.D. Cal. Apr. 12, 2013) (cumulative effect of failure to
 8   call expert and lay witnesses was deficient performance).
 9         In order to be effective, “counsel must, at a minimum, conduct a reasonable
10   investigation enabling him to make informed decisions about how best to represent
11   his client.” Sanders v. Ratelle, 21 F.3d 1446, 1456 (9th Cir. 1994) citing Strickland,
12   466 U.S. at 691. “[C]ounsel has a duty to make reasonable investigations or to make
13   a reasonable decision that makes particular investigations unnecessary.” Strickland,
14   466 U.S. at 691.
15         The Ninth Circuit has regularly found counsel to be deficient where counsel
16   failed to conduct a reasonable investigation into possible defenses or provide
17   strategic reasons for failing to do so. See United States v. Burrows, 872 F.2d 915,
18   918 (9th Cir. 1989) (holding counsel’s conduct deficient where he failed to
19   investigate a possibility of a mental illness defense); Deutscher v. Whitley, 884 F.2d
20   1152, 1160 (9th Cir. 1989) (holding that counsel did not make a strategic decision
21   where the defense was based on petitioner’s psychiatric problems, yet counsel failed
22   to “even consider investigating evidence which would have bolstered that defense”),
23   vacated on other grounds, 506 U.S. 935 (1992); Evans v. Lewis, 855 F.2d 631, 637
24   (9th Cir. 1988) (holding that a failure to investigate a possibility of mental
25   impairment “cannot be construed as a trial tactic” where he did not even bother to
26   view relevant documents that were available).
27         The Ninth Circuit has also found the failure to investigate sources of cross-
28   examination to amount to ineffective assistance of counsel. Reynoso v. Giurbino,

                                              15
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 23 of 53



 1   462 F.3d 1099, 1112 (9th Cir. 2006) (“[Trial counsel’s] failure to investigate the
 2   matter more fully, given the information she possessed, rendered her performance
 3   deficient. In addition, her failure at trial to question [witnesses] about the . . . [matter]
 4   cannot under any theory be deemed a ‘sound trial strategy.’”).
 5          As described below, trial counsel was aware of witnesses whose testimony
 6   would have further demonstrated that Mr. Gerrans was acting in good faith with
 7   respect to the money he received from Sanovas; witnesses who could have rebutted
 8   the government’s evidence and topics of cross-examination that could have
 9   challenged the credibility of the government’s witnesses and narrative. However,
10   trial counsel failed to conduct an adequate investigation by even contacting or
11   interviewing key witnesses who could have provided support for Mr. Gerrans’ good
12   faith belief that he was entitled to the monies he received. He therefore could not
13   possibly have made a reasoned decision as to who should be called to testify on Mr.
14   Gerrans’ behalf. Trial counsel also failed to elicit the necessary witnesses who were
15   called to testify. This deficient performance prejudiced Mr. Gerrans by keeping
16   crucial information from being heard by the jury and amounted to ineffective
17   assistance of counsel.
18      A. Trial Counsel Failed To Interview Or Otherwise Investigate Any Of
19          The Professionals Who Advised Mr. Gerrans In Connection With His
20          Financial Transactions With Sanovas
21          One of the most notable deficiencies by trial counsel was the failure to
22   highlight and introduce the extensive advice that Mr. Gerrans sought and received
23   from attorneys and accountants in conducting the affairs of Sanovas including those
24   directly at issue with respect to the charges in the Indictment. Trial counsel
25   acknowledged the importance of this advice when he pointed to reliance on the
26   governance documents created by lawyers as the key piece of trial evidence
27   supporting Mr. Gerrans’ good faith. (Dkt. No. 136.) However, the only testimony
28   about the purpose and effect of these documents came from government witnesses.

                                                  16
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 24 of 53



 1   Trial counsel did not conduct any investigation into witnesses he could call who
 2   could support Mr. Gerrans on this crucial topic.
 3           Specifically, the original corporate governance documents and employment
 4   agreements were drafted by Stafford Matthews of Dentons. However, there is no
 5   sign that Mr. Matthews was even interviewed by trial counsel, and he was certainly
 6   not called to testify regarding his preparation of those documents. (Holcombe Decl.
 7   ¶ 4.)
 8           Nor did prior counsel interview or call Jack Capers, Jr. or Eleanor Banister,
 9   the King & Spalding attorneys who specifically identified the deferred compensation
10   issue and need for Larry Gehrans and Ehran Gunday to take the 409A monies they
11   were due. (Ex. 8; Holcombe Decl. ¶ 4.) Similarly, prior counsel failed to interview
12   much less call Robert Farrell to discuss the 409A analysis he prepared in August
13   2013. (Holcombe Decl. ¶ 3.)
14           Robert Farrell’s analysis was critical as it showed that at least $723,900 was
15   owed to Mr. Gerrans based on the 409A analysis and that $816,585 of the total
16   $1,577,661.63 Erhan Gunday received at the time of his separation from Sanovas
17   was for deferred compensation. (See Ex. 10). Had Mr. Farrell been called to testify
18   he could have authenticated this email and confirmed the monies owed to Mr.
19   Gerrans. This was a critical failure because the government had alleged that Mr.
20   Gerrans committed three counts of wire fraud in March 2015 (one wire transfer of
21   $80,000 on March 13, 2015 and two wire transfers of $250,000 on March 15, 2015)
22   totaling $580,000. (Dkt. No. 57.) The government argued that Mr. Gerrans was not
23   entitled to that money when there was documentary evidence that Sanovas owed him
24   more than that as of the end of 2013 and no evidence that as of March 2015, Sanovas
25   owed Mr. Gerrans less than the $580,000 he was charged with taking in Counts 1-3.
26           Trial counsel also failed to call Kevin Day, who provided a declaration in
27   support of Mr. Gerrans’ motion to dismiss, which demonstrated (and Mr. Day would
28   have testified) that Larry Gerrans consulted with him starting in August 2014 about

                                               17
             DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 25 of 53



 1   creating an Estate Plan and Asset Protection Trust to provide for his family
 2   (including Mr. Gerrans’ five children). (Dkt. No. 42-4 ¶ 16.) As Mr. Day would
 3   have explained that Halo Management and Hartford were placed in that trust in
 4   keeping with the generally accepted practices for asset protection and with no intent
 5   to defraud anyone. (Id. ¶ 17). Indeed, Mr. Gerrans and his wife quitclaimed the
 6   property to the Trust in June 2015 in keeping with this asset protection philosophy.
 7   (Quitclaim deed).
 8         Furthermore, though the government charged in Count 5 that Mr. Gerrans
 9   committed wire fraud by sending $2,303,966.42 to purchase the Greensborough
10   house, as Mr. Day could have testified, in having Mr. Gerrans create Hartford he
11   also had him open a bank account for Hartford. (Ex. 31.) As Mr. Gerrans stated in
12   connection with having the Hartford Legacy bank account opened and the loan
13   documents et al set up “We need to be appropriately administrated and prepared to
14   start transferring funds compliantly.” Id. This evidence itself goes directly to the
15   issue of Mr. Gerrans’ good faith. As described by Mr. Krausz (infra Section B and
16   in the accompanying Rule 29 motion), the money used to buy the house was money
17   owed to Mr. Gerrans. Such money was wired into the Hartford account so that the
18   house would be held in the trust. The details of these events were critical and the
19   testimony would have undercut the government’s claims of fraud with respect to
20   both Hartford itself as well as the transaction charged in Count 6.
21         Trial counsel’s failure to interview and determine whether to present these
22   witnesses at trial was highly prejudicial as it left the jury hearing testimony only
23   from the government’s chosen witnesses. If trial counsel intended to show that Mr.
24   Gerrans acted as he did because he believed that he was entitled to the money he
25   received from Sanovas, someone needed to affirmatively explain the documentary
26   evidence that supports that position. The government witnesses certainly did not tell
27   his story and the former attorneys and CFO Farrell were certainly readily identifiable
28   to trial counsel who just failed to bother.

                                                   18
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 26 of 53



 1         As a result, the jury had no countervailing evidence to consider in determining
 2   whether Mr. Gerrans acted with a good faith belief he was entitled to the monies in
 3   question. It is reasonably probable that presentation of that evidence at a minimum
 4   would have raised reasonable doubt about the government’s claims that Mr. Gerrans
 5   intentionally and wrongfully took the monies he received from Sanovas. Such
 6   failures standing alone are tantamount to ineffective assistance of counsel.
 7         B.     Trial Counsel Failed To Adequately Investigate And Rebut The
 8                Claims Of Government Witnesses That Larry Gerrans Was Not
 9                Entitled To The Money He Received From Sanovas
10         Mr. Gerrans’ trial counsel failed to call a single witness in Mr. Gerrans’
11   defense. Trial counsel likewise failed to investigate and elicit important testimony
12   on cross-examination from several key government witnesses including Lloyd
13   Yarborogh, a former Sanovas controller; three former Sanovas board members who
14   testified for the government at trial (and for whom trial counsel received 302 witness
15   interviews); Chris Gerrans, Mr. Gerrans’ brother; and Mr. Gunday. Trial counsel
16   also failed to call Gary Krausz (or any forensic accountant) though Mr. Krausz had
17   prepared a detailed analysis (and provided a Declaration in support of the Motion to
18   Dismiss) that showed why Larry Gerrans was entitled to the money he was charged
19   with illegally taking. Nor did trial counsel call Art Gerrans, another Gerrans brother
20   who also worked for Sanovas, despite being aware that he had unique and important
21   information to rebut the government’s claims.
22         Lloyd Yarborough.        Mr. Yarborough, the Sanovas controller between
23   September 2012 and May 2014, was called by the government to elicit testimony
24   about Sanovas’ financial difficulties and allegedly inappropriate personal expenses
25   by Mr. Gerrans. (Dkt. No. 142 at 2:20-25; 4:24-5:4.) Much of his testimony could
26   have been challenged on cross-examination based on documents that trial counsel
27   failed to introduce and by the testimony of Robert Farrell, the Sanovas CFO who
28   was not contacted or called to testify for the defense. (Holcombe Decl. ¶ 3.)

                                              19
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 27 of 53



 1          The government tried to show through Mr. Yarborough’s testimony that
 2   money was tight at Sanovas implying that Mr. Gerrans’ withdrawals from the
 3   company were harmful and could not have been justified. (Dkt. No. 142 at 14:16-
 4   15:6.) However, documents related to investor funding call this testimony into
 5   question as they show that there was an exponential increase in funding after Mr.
 6   Gunday’s departure and in fact 2015 was Sanovas’ most successful year in raising
 7   funds. (See Ex. 12.) However, Mr. Yarborough was never asked about Mr. Farrell’s
 8   analysis or the increase in funding.
 9         Mr. Yarborough also testified (without objection for hearsay) that Mr. Gunday
10   had approached him in 2013 to review the company finances because Mr. Gunday
11   believed Mr. Gerrans was using company funds for his personal expenses. (Dkt. No.
12   142 at 17:2-9.7). However, this testimony contradicts the work of Sanovas CFO
13   Robert Farrell (see Ex. 6) who Mr. Yarborough admitted was actually in charge of
14   finances and had a greater understanding of the financial profile of Sanovas than Mr.
15   Yarborough did. (Dkt. No. 142 at 51:21-24.)
16           In late May and early June 2014, Mr. Farrell communicated with Mr.
17   Gunday about the allegedly personal expenditures that concerned Mr. Yarborough
18   and Mr. Gunday. (Ex. 6.) In the spreadsheet he prepared, Mr. Farrell explained to
19   Mr. Gunday why certain expenses such as a trip to Hawaii for business purposes
20   were permissibly billed to Sanovas under Mr. Gerrans’ Employment Agreement and
21   the company by-laws. (See Ex. 6 (the records show that of $172,222.74 submitted
22   expenses, all but $6,227.75 were approved).) Mr. Farrell also prepared an analysis
23   of amounts owed to both Mr. Gerrans and Mr. Gunday that subtracted any personal
24   expenses for which Mr. Gerrans owed the company and still showed that Sanovas
25
26   7
            Mr. Yarborough testified that in making his chart of Mr. Gerrans’ expenses
27   he largely relied on Mr. Gunday—who had significant personal conflicts with Mr.
     Gerrans—to determine which expenses were appropriate. (Dkt. No. 142 at 57:5-9
28
     (“[I]t was his word basically on some of them.”).)
                                              20
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 28 of 53



 1   owed Mr. Gerrans $723,900. (Ex. 9.) Mr. Yarborough was never asked about his
 2   knowledge of communications between Mr. Gunday and Mr. Farrell or Mr. Farrell’s
 3   analyses. Trial counsel also failed to call Mr. Farrell—a decision that could not have
 4   been strategic because Robert Farrell was not even interviewed by trial counsel.
 5   (Holcombe Decl. ¶ 3.)
 6         The failure to impeach Mr. Yarborough prejudiced Mr. Gerrans by allowing
 7   the government to assert the unchallenged theory during its closing that Mr. Gerrans
 8   started out by stealing smaller amounts of money but that his theft escalated after
 9   Mr. Gunday left the company:
10          [Y]ou heard evidence that even before Larry Gerrans gained full
            control of Sanovas, he was stealing at every opportunity, small
11
            amounts. Taking his family to Hawaii and charging it to the
12          company. Buying a family membership at the Bay Club. Those were
            small thefts that were totally inappropriate and wrong.
13
14
     (Ex. 29 at 42:6-12.) The government also argued that Mr. Gerrans had to get rid of
15
     Mr. Yarborough after Mr. Gunday left the company:
16
17          Gunday’s gone. But there’s one big obstacle. Lloyd Yarbrough’s still
            there. That’s the chief financial officer8 who’s been bird-dogging
18          Larry Gerrans about the thefts he’s taking from the company. These
19          completely inappropriate charges. And you will recall that Mr.
            Yarbrough showed you the spreadsheet of the audit he had done,
20          while he was the chief financial officer. So what does Larry Gerrans
21          do? He fires Lloyd Yarbrough….

22   (Ex. 29 at 44:3-10.) Had trial counsel provided evidence of Mr. Farrell’s work, the

23   jury would have had the opportunity to decide whether the personal expenses were

24   signs of dishonesty or simply the subject of an accounting dispute between the

25
26
27
     8
           Yarborough was not the CFO, but the comptroller, who reported to the CFO.
28
     (Dkt. No. 142 at 5:1-4; 7:1-8.)
                                              21
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 29 of 53



 1   founders. The jury, however, was denied that opportunity which could reasonably
 2   have affected the verdict at trial.
 3                American Express Charges. Trial counsel also failed to introduce
 4   evidence to rebut the charge in Count 4 that Mr. Gerrans improperly used the
 5   Sanovas American Express card to pay for his personal property taxes or the charge
 6   in Count 5 that Mr. Gerrans improperly wired money to Busra Carpets for a carpet
 7   for his personal home. (Dkt. No. 57.) In fact, as Mr. Gerrans’ own bank records
 8   showed, he had personally paid for certain items for Sanovas and thus was entitled
 9   to reimbursement for those amounts well in excess of the $32,395.77 at issue in
10   Count 4 or the $12,500 at issue in Count 5. (Exs. 32, 33.) Indeed, in a February 12,
11   2016 email, Mr. Gerrans advised his brother, Chris, that he paid $50,000 from his
12   personal account to cover the January bill. (Ex. 38.) He also detailed how he had
13   wired other monies including $150,000 from his personal account to cover payroll,
14   medical and PG&E. Id.
15         Not only did trial counsel fail to show that the American Express charges were
16   merely a means to repay Mr. Gerrans for monies he had personally advanced on
17   behalf of Sanovas but trial counsel also failed to show that Mr. Gerrans was entitled
18   to these amounts anyway since, as Gary Krausz explained in his Declaration,
19   Sanovas still owed Mr. Gerrans over a million dollars at the end of 2018. (Dkt. No.
20   42-1.) As detailed in Mr. Krausz’s declaration, the compensation earned, paid and
21   owed to Mr. Gerrans from 2010 to 2018 was $8,484,804, but he had been paid
22   $7,040,171 (even including the full costs of the home in 2015). 9 (See id. ¶¶ 20-21.)
23   The chart shows that he was still owed money even if the entire amount of the IRA
24   and liquidation penalties were excluded from the calculation. (Id.)
25
26
27   9
      A more detailed discussion of the Krausz analysis of related monies Mr. Gerrans
     was still due at the end of 2018 is set forth in great detail in the concurrently filed
28
     Rule 29 Motion and thus will not be repeated here.
                                                22
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 30 of 53



 1                Board Members Koen, Nichols and Georges. The government
 2   elicited testimony from three former members of the Board of Directors who
 3   testified at trial that they would not have authorized Mr. Gerrans’ May 2015
 4   Employment Agreement had they known certain facts. (See, e.g., Dkt. No. 140 at
 5   46:22-25.) The former board members also testified as to their understanding of the
 6   contractual language of his employment agreement, specifically that Mr. Gerrans
 7   would only get money prospectively under the Agreement. (See, e.g., id. at 42:8-
 8   12.) Defense counsel failed to effectively cross-examine these witnesses (nor had
 9   he made any effort to meet with them before trial).
10         First, defense counsel failed to cross-examine each Board member about his
11   independent due diligence duty though the Board members had legal liability for the
12   decisions they made while on the Board and sought and secured indemnity
13   agreements to protect themselves as a result. (See, e.g., Exs. 34, 35.) All of the
14   Board members who testified at trial were represented by attorneys and faced their
15   own legal liability for failing to discharge their duties while on the Board at Sanovas.
16   For example, they could have been cross-examined about the fact that if they did not
17   obtain the materials they wanted or needed to make a decision, (see, e.g., Dkt. No.
18   154 at 14:31-4), it was their legal responsibility to obtain the materials or refrain
19   from making a decision at that time. Their potential legal liability affected their
20   credibility as witnesses because it gave them an incentive to blame their decisions
21   on Mr. Gerrans—something that was simply not brought out or explored.
22         Second, after the government elicited testimony from the three former Board
23   members indicating that they felt that $300,000 was a high salary and that $75,000
24   bonuses were a lot for a start-up company (Dkt. No. 140 at 24:20-25-2; 43:3-11),
25   trial counsel failed to cross-examine the former Board members about the fact that
26   they each had been provided with a 2013 Ernst & Young CompStudy for Life
27   Sciences and Healthcare showing that Mr. Gerrans’ salary was within the
28   appropriate range given to executives in comparable companies. (See Ex. 15.)

                                               23
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 31 of 53



 1   Likewise, they also received copies of the salaries provided to other executives at
 2   Sanovas. (See Ex. 20.) Further, Mr. Gerrans’ employment agreement had explicitly
 3   stated that he would be entitled to these bonuses (Ex. 26, Sch. A), and that Mr.
 4   Gunday had received these past bonuses and had a severance agreement that
 5   assumed a $300,000 salary. (Ex.37.) Indeed, had Stafford Matthews been called to
 6   testify, he could have confirmed the fact that the 2012 employment agreement he
 7   drafted had included a provision for retroactive payment of bonuses to Mr.
 8   Gerrans—a fact that would have been critical for the jury to consider in relation to
 9   whether retroactive approval of such benefits is appropriate. (Ex.26, Sch. A.)
10         Third, without any objection from the defense, the Board members were asked
11   questions about their “understanding” of the terms of the contract where such
12   understanding was not relevant because the contractual language spoke for itself.
13   (See, e.g., Dkt. No. 154 at 16:24-17:9 (testifying that it was his understanding that
14   prior to May 9, 2105, Mr. Gerrans had not already taken any deferred compensation,
15   and that Koen was not asked to approve any past action).) Defense counsel could
16   have cross-examined the former Board members on the explicit language of the
17   contract, which did not make any representations as to when Mr. Gerrans would take
18   his 2015 salary, and explicitly stated that the Employment Agreement was effective
19   January 1, 2012, which made it retroactive by definition. (Ex. 26.) The late claim
20   by Board members that they were not approving past action is directly refuted by the
21   explicit language of the contract.
22         Fourth, government counsel asked the former Board members a number of
23   questions to suggest that they would not have authorized the Employment
24   Agreement had they known that Mr. Gerrans was also being paid by Halo (see, e.g.,
25   Dkt. No. 140 at 53:6-15), or that he had just purchased a home with Sanovas funds
26   (see, e.g., id. at 52:21-24.) The former Board members should have been cross-
27   examined about the fact that neither the CFO of the company nor the founders had
28   ever made a distinction between their income from Sanovas and their income from

                                              24
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 32 of 53



 1   Halo (for Mr. Gerrans) or ES Medical (for Mr. Gunday). (See, e.g. Ex. 9 (equating
 2   monies received by individual or related company for purposes of compensation).)
 3   Regarding their self-serving statements that they would not have signed the
 4   Employment Agreement if they had known that Mr. Gerrans used funds from
 5   Sanovas to purchase a home, the former Board members were not cross-examined
 6   about the fact that the Employment Agreement they signed specifically authorized
 7   Mr. Gerrans, retroactively, to borrow money to buy a home, with no restrictions on
 8   sales price, repayment or interest rates. (Ex. 26.)
 9         David Gravell. The government’s first witness at trial was David Gravell,
10   the bankruptcy trustee for the Gerrans’ bankruptcy. Mr. Gravell testified as to several
11   issues designed to attack Mr. Gerran’s integrity and credibility. Most significantly,
12   Mr. Gravell testified that schedules summarizing the Gerrans’ assets and liabilities
13   were filed on April 10, 2010 which allegedly stated that Mr. Gerrans listed his
14   employment as “sales” for Sorin Gro and that Shelly Gerrans identified herself as
15   “homemaker.” (Ex. 28 at 72:18-73:16.) Further, Mr. Gerrans listed his monthly
16   income as $15,400 with $8,044 in take home pay and Shelly Gerrans identified that
17   she had no monthly income. (Id. at 73:25-74:14.) Mr. Gravell further identified that
18   there was no reference to Mr. Gerrans receiving income from Halo Management
19   during the subject time frame (2010-2011) nor was Sanovas mentioned. (Id. at
20   76:12-77:11.) He further identified that neither Larry nor Shelly Gerrans identified
21   receipt of any monies for consulting work with Halo Management during the subject
22   period. (Id.)
23         The government tried to use these statements to show that Mr. Gerrans was
24   lying about his right to compensation that he received from Sanovas. But, in
25   actuality, the statements the Gerrans made during the bankruptcy proceedings were
26   accurate and consistent with Mr. Gerrans’ defense in this case. As of April 2010,
27   neither Shelly nor Larry Gerrans were receiving any income or payments from
28   Sanovas or from Halo Management. Sanovas did not have any cash to make such

                                               25
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 33 of 53



 1   payments even if Halo eventually charged Sanovas for work that was unpaid at the
 2   time. Similarly, the Gerrans did not declare an ownership interest in Sanovas
 3   because they did not have one—Halo Management was the limited liability partner
 4   in Sanovas. (Ex. 1 at 52.)
 5         Indeed, Mr. Gravell should have been cross-examined or a forensic
 6   accountant should have been called to rebut the testimony of Mr. Gravell regarding
 7   these financial matters. Failure to do so left the conclusory and overreaching
 8   statements of Mr. Gravell essentially unrebutted.
 9         Chris Gerrans. At trial, the government relied heavily on the testimony of
10   the defendant’s brother, Chris Gerrans. The government argued that Mr. Gerrans
11   had installed his brother in a financial position and allowed him to steal money to
12   get his cooperation with Mr. Gerrans’ alleged theft. (Ex. 29 at 44:17-45:7.) Chris
13   Gerrans also provided testimony regarding Halo invoices that the government used
14   to argue that Mr. Gerrans had fraudulently produced them. (Ex. 29 at 45:14-46:11.)
15   Trial counsel failed to effectively counter Chris Gerrans’ testimony on cross
16   examination including showing the history of the relationship between the two
17   brothers or the multiple motives Chris Gerrans had to lie.
18         First, trial counsel failed to accurately elicit the true relationship between Mr.
19   Gerrans and Chris, which is that historically Chris was jealous of and competitive
20   with Larry, while Larry was always helping to get Chris on his feet when he got into
21   trouble. The nature of their relationship was significant to the case because it was at
22   odds with the government’s theory that Larry used his close relationship with Chris
23   to make him a partner in crime.
24         There were a number of important points where the true nature of Larry
25   Gerrans’ relationship with his brother was relevant and defense counsel failed to
26   effectively impeach Chris Gerrans. For example, trial counsel inexplicably tried to
27   impeach Chris on his testimony that it was Mr. Gunday and not Mr. Gerrans who
28   brought Chris into the Sanovas (Dkt. No. 130 at 209:17-210:1) when it was Mr.

                                               26
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 34 of 53



 1   Gunday who brought Chris Gerrans into the company by giving him a job as Director
 2   of Operations (for which he was not qualified) over Mr. Gerrans’ objection.10 Even
 3   more significantly, trial counsel failed to elicit information from Chris that at
 4   Sanovas he had quickly allied himself with Mr. Gunday. Most drastically, trial
 5   counsel failed to refute the government’s notion that Larry put Chris in charge of
 6   finances after Mr. Gunday and Mr. Yarborough left Sanovas to start his alleged
 7   financial shenanigans when Mr. Gerrans shifted Chris’ responsibility from
 8   operations to finance because he had a degree in finance (Dkt. No. 5:6-11)—not
 9   because Mr. Gerrans needed him to commit fraud. Chris was actually more qualified
10   for the accounting job than he had been in his position as Director of Operations for
11   which he had no training or experience.
12         Second, the government claimed that Chris Gerrans was able to steal
13   approximately $1 million dollars from Sanovas because Mr. Gerrans failed to insure
14   sufficient “oversight.” (See Dkt. No. 129 at 103:14-21.) Trial counsel failed to
15   contradict this argument and cross-examine Chris Gerrans about the fact he reported
16   to the new Chief of Operations, Jeff Her, as of May 1, 2014. This fact was relevant
17   both to undermine Chris’ claim that he stole because he lacked “oversight,” as well
18   as to dispute the government’s claim that Larry Gerrans used Mr. Gunday’s
19   departure to eliminate financial oversight. Nor did defense counsel impeach Chris
20   Gerrans with the fact Larry Gerrans built up Sanovas’ financial function and was
21   gathering resumes and interviewing candidates for the CFO and comptroller
22   positions, hired a bookkeeper, Tammi Griffith, to go through Sanovas’ entire
23   financial history, and ordered Chris Gerrans to provide Ms. Griffith with all of the
24
25   10
            Chris Gerrans testified that Larry said “No way” to hiring Chris. When
     defense counsel asked, “So can you tell us how it was that you went from zero to
26
     director of operations at Sanovas in one hour? How did you do it?, Chris Gerrans
27   answered: “Sometimes in life, sir, you know, the stars align. You don’t ask why, you
     just take it by the reins and go full steam ahead. I mean, who knows.” (Dkt. No. 130
28
     211:18-23.)
                                               27
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 35 of 53



 1   company’s financial records. (Ex 13.) All of these facts would have shown that Mr.
 2   Gerrans was increasing not decreasing oversight over his brother. 11
 3         Third, trial counsel attempted to impeach Chris Gerrans by suggesting that
 4   Chris was inventing problems of addiction and depression in connection with his
 5   plea. (Dkt. No. 130 at 214:13-217:1 (eliciting testimony that Chris Gerrans had not
 6   discussed his problems with many people).) In fact, Chris Gerrans’ addiction to
 7   drugs and gambling over many years were an important factor in questioning the
 8   credibility of his testimony against Mr. Gerrans, not only as it related to his inability
 9   to recollect important details from the time but as it related to his incentives to steal
10   and cover it up. Defense counsel could have located a number of witnesses who
11   would have attested to Chris Gerrans’ addictions, and their likely connection to his
12   physical violence with partners, car crashes and being barred from a casino for
13   inappropriate conduct. There was no strategic reason to try to undermine Chris
14   Gerrans’ claim that he was an addict when the government was relying on Chris’
15   reliability in relating details about conversations with Larry.
16         Fourth, defense counsel failed to impeach Chris Gerrans’ on a number of
17   factors that impacted his credibility as a witness. Chris had expressed an extreme
18   fear of going to prison because of a prior conviction on his record that would
19   potentially suggest that he was a child molester and expose him to violence in prison.
20   (Holcombe Decl. ¶ 5.) Trial counsel was aware that Chris Gerrans was scared to go
21   into custody because of this conviction, but defense counsel dismissed it as character
22   evidence. (Id.) In fact, Chris Gerrans’ fear of going to prison speaks to his credibility
23   because he had a greater incentive to say what the government wanted him to say as
24
25   11
            Nor did defense counsel cross-examine Chris Gerrans on the fact that in light
     of the fraud he had started to commit, he repeatedly failed to provide bank records
26
     to Ms. Griffith and that Mr. Gerrans had to do this instead. Defense counsel easily
27   could have elicited from Chris Gerrans that had Larry wanted to enter false invoices
     into the system, it would have been extremely easy to do so by just giving the
28
     invoices to Ms. Griffith.
                                                28
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 36 of 53



 1   he was facing a likely prison sentence from his theft from Sanovas unless the
 2   government recommended leniency.
 3         Chris Gerrans’ testimony gave crucial support to the government’s theory that
 4   Mr. Gerrans knew that he was not entitled to the money that he took from Sanovas.
 5   Mr. Gerrans was prejudiced by trial counsel not only failing to counter Chris’s
 6   testimony, but bolstering it.
 7         Ehran Gunday. Ehran Gunday’s testimony was introduced by video and
 8   introduced to show, inter alia, that defendant Larry Gerrans was not entitled to
 9   certain monies he received from Sanovas. (Ex. 25.) Specifically, Mr. Gunday
10   discredited the notion that Mr. Gerrans had used IRA proceeds for the benefit of
11   Sanovas for which he was entitled to be reimbursed or that the defendant was entitled
12   to compensation based on a percentage of monies he brought into Sanovas. (Id.)
13   Trial counsel’s inadequate preparation left him unable to adequately cross-examine
14   Mr. Gunday about his motives or his volatile history and related disdain for Mr.
15   Gerrans all of which would have undermined the credibility of his testimony.
16         First, trial counsel failed to question Mr. Gunday on the extensive
17   documentation provided by Mr. Gerrans that showed conflicts with Mr. Gunday
18   beginning in 2012 when Gunday failed to deliver on his side of the partnership, i.e.
19   to develop and bring to fruition the medical devices that were the basis of the whole
20   company. (Holcombe Decl. ¶ 6.) Similarly, having failed to make these inquiries
21   of Mr. Gunday directly at the Rule 15 examination, trial counsel failed to interview
22   former Sanovas employees either before or after the Rule 15 examination to
23   undermine Mr. Gunday’s credibility and show Mr. Gunday’s motive to destroy the
24   defendant both out of spite based on their ongoing conflicts as well as to facilitate
25   the success of his own new business.
26         Second, trial counsel also failed to cross-examine Mr. Gunday about the fact
27   that, when he left the company, he received more than $800,000 in deferred
28   compensation and knew that Mr. Gerrans was still awaiting his own equivalent

                                              29
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 37 of 53



 1   deferred compensation. In fact, Mr. Gunday was a direct witness to the fact that Mr.
 2   Gerrans was owed money for his backpay and deferred bonuses. Nor did defense
 3   counsel elicit from Mr. Gunday that a portion of his severance package that was
 4   based on salary for the 18 months after his departure from the company based on a
 5   salary of $300,000 per year and a bonus based on that salary, the exact same salary
 6   that the government argued at trial was unreasonable and excessive.
 7         Third, trial counsel failed to establish through Mr. Gunday the fact that certain
 8   alleged “personal expenditures” by Mr. Gerrans (e.g. the Hawaii trip) had been
 9   explicitly approved by Sanovas CFO Rob Farrell. (See Ex. 6.) This would have
10   been particularly important to elicit from Mr. Gunday since trial counsel failed to
11   interview or call Mr. Farrell.
12         As co-founder of the company Mr. Gunday was perhaps in the best position
13   to explain why Mr. Gerrans was entitled to the compensation he received. However,
14   the relationship between the two former business partners had deteriorated to such a
15   point that Mr. Gunday would never have testified in support of Mr. Gerrans. Trial
16   counsel failed to take the basic steps to elicit testimony to support Mr. Gunday’s bias
17   which prejudiced Mr. Gerrans at trial. Because Mr. Gunday’s testimony was taken
18   prior to trial, trial counsel even had the opportunity to investigate the documents
19   provided to him by Mr. Gerrans even if he chose not to question Mr. Gunday about
20   them. However, trial counsel failed to conduct such an investigation, and Mr.
21   Gerrans was left without the ability to raise significant questions about Mr. Gunday’s
22   credibility at trial. Had these issues been presented to the jury, it is reasonably
23   probable that the verdict would have been different.
24         Gary Krausz. Trial counsel failed to call a forensic accountant to rebut the
25   extensive testimony of the government’s witness, Phillip Villaneuva, which detailed
26   the monies Mr. Gerrans received. (Dkt. No. 138.) Trial counsel was aware of the
27   evidence that Mr. Gerrans was entitled to everything that he received from Sanovas
28   since forensic accountant Gary Krausz had provided an extensive declaration in

                                               30
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 38 of 53



 1   support of Mr. Gerrans’ motion to dismiss that detailed his own financial
 2   audit/reconciliation of the monies received by Mr. Gerrans which contradicted Mr.
 3   Villanueva. (Dkt. No. 42-1.)
 4         Beginning in February 2016, Mr. Krausz conducted a detailed audit of
 5   Sanovas since its inception and accounted for all of the money received by Mr.
 6   Gerrans (and Halo) and calculated all of the money owed to Mr. Sanovas over the
 7   years of his employment. (Id.) Mr. Krausz based his analysis on four documents –
 8   the 2010 Employment Agreement (Ex. 2), the 2012 Employment Agreement (Ex.
 9   3), the 2015 Agreement ratified by the board of directors on May 9, 2015 (which
10   was made retroactive to January 2012) (Ex. 26), and the 2015 Agreement Omnibus
11   Resolution (which ratified retroactive payments to Mr. Gerrans resulting from the
12   2015 Agreement).12 (Dkt. No. 42-1.) As part of his analysis, Mr. Krausz calculated
13   amounts owed to Mr. Gerrans from 2010 to 2018 under the 2010 agreement, the
14   2012 Agreement, and the 2015 Agreement. (Id. at Ex. I.) The reason that this is
15   important is that one of the effects of the May 2015 Employment Agreement was to
16   give Mr. Gerrans additional compensation based on a schedule A of the agreement
17   which, because it was retroactive, entitled him to money from previous years as well
18   as it related to things like patents and fundraising. (Ex. 26.)
19         Paragraphs 20 and 21 of Mr. Krausz’s declaration show the compensation
20   earned, paid and owed to Mr. Gerrans from 2010 to 2018. (Dkt. 42.-1.) Some of
21   the figures are different in the charts because they are based on different accounting
22   assumptions, as described in the declaration, but both charts show that at the end of
23   2018, Mr. Gerrans was owed for his work $8,484,804 and had been paid
24   $7,040,171 (this includes the full costs of the home in 2015). Mr. Krausz’s charts
25   show that at the end of every year, Mr. Gerrans was still owed money ($352,178) by
26
27   12
           Trial counsel does not appear to have even attempted to move any of these
     exhibits into evidence leaving the jury with no basis to determine that Mr. Gerrans
28
     was entitled to the compensation that he received—the central theme in his defense.
                                               31
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 39 of 53



 1   Sanovas, including after the end of 2015, when the home was purchased. (Id.)
 2         While defense counsel may have decided not to call Mr. Krausz as an expert
 3   witness given that he was also a percipient witness, there was no strategic reason not
 4   to hire a forensic accountant to conduct an analysis or present the information
 5   prepared by Mr. Krausz to the jury. The analysis was important even though the
 6   government disputed Mr. Krausz’s opinion that Mr. Gerrans was owed money from
 7   the IRA that he liquidated and sought to discredit the 2015 Employment Agreement
 8   because Mr. Krauz’s analysis described the amounts of money to which Mr. Gerrans
 9   was entitled under various scenarios. It was the government’s burden to show that
10   Mr. Gerrans was not entitled to the money, and thus trial counsel needed to call Mr.
11   Krausz or another forensic accountant to present this information to the jury. The
12   defense literally did not have a witness to explain the amounts of money to which
13   Mr. Gerrans was entitled under his Employment Agreements.
14         Anne Hipsham. Trial counsel also was deficient in not calling a witness like
15   Anne Hipshman, who filed a Declaration In Support of Defendant Gerrans’ Motion
16   to Dismiss All Counts. (Dkt. No. 42-2.) As she explained in her Declaration, under
17   California law, Mr. Gerrans cannot be criminally punished for receiving money in
18   the form of wages which the company was required to pay him. (Id. ¶ 13.) In
19   California, the payment of wages may not be conditioned on future events, consents,
20   or the like, and all sums for work performed must be paid under California law when
21   earned and due based on preset paydays. Cal. Lab. Code §§204c, 207; Dkt. No. 42-
22   2 ¶ 16.
23         Thus, Sanovas was not entitled to defer Mr. Gerrans’ compensation. Ms.
24   Hipshman also noted that the other payments made to Mr. Gerrans, explained as
25   reimbursement to Gerrans for his personal IRA deposit used by him to live off of
26   because of Sanovas’ inability to pay his wages for a period of time, can also be
27   attributed to earned deferred wages. (Dkt. No. 42-2 ¶ 28.) Premature closure of Mr.
28   Gerrans’ IRA, including the principal and penalties, could be necessary because Mr.

                                                32
               DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 40 of 53



 1   Gerrans needed money to live on while he was working for Sanovas, deferring and
 2   not being paid his wages to a time when the company could afford to pay him. 13
 3         The testimony of witnesses like Mr. Krausz and Ms. Hipshman were also
 4   relevant to Counts 4-5, the wire fraud charges regarding two small payments in 2017.
 5   To the extent that Mr. Gerrans was owed money by Sanovas when these payments
 6   were made, he was not cheating Sanovas out of money that did not belong to him.
 7         The prejudice of the failure to call any financial expert as a witness is clear.
 8   The central issue in the case was whether the government could prove beyond a
 9   reasonable doubt that Mr. Gerrans was entitled to the money he received from
10   Sanovas. Mr. Villanueva says that Mr. Gerrans was not entitled to the money and
11   there was no witness to explain why he was. Thus, Mr. Gerrans’ central defense was
12   left unsupported and the broad sweeping conclusions and allegations of Mr.
13   Villaneuva effectively went unrebutted.
14         Art Gerrans. Trial counsel also failed to call Art Gerrans, Mr. Gerrans’
15   brother and a Sanovas consultant, even though Art Gerrans had significant
16   information to support the defendant’s theory of the case. Specifically, Art Gerrans
17   had told the FBI:
18             When problems between Mr. Gerrans and Mr. Gunday escalated in 2013,
19              Mr. Gunday would drink excessively and write emails criticizing Mr.
20              Gerrans.   (Ex. 22.)    Art Gerrans’ testimony added context to the
21              relationship between Mr. Gunday and Mr. Gerrans and goes directly to
22              Mr. Gunday’s biases and potential motivation in testifying against the
23
24   13
            The government’s position at trial was that the liquidation of the IRA was
25   relevant only if the money was put directly into the company when it was formed,
     but as per Ms. Hipshman, this is incorrect because a relevant inquiry is whether Mr.
26
     Gerrans had to liquidate his IRA because he was not receiving deferred
27   compensation to which he was entitled. (Dkt. No. 42-2.) Whether he chose to spend
     the money on a diamond ring or some other item is irrelevant to whether he was not
28
     receiving compensation that he was owed.
                                               33
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 41 of 53



 1              defendant.
 2            Mr. Gerrans told Art that he was taking $2.3 million out of Sanovas to
 3              purchase the house he and his family had been renting and that he
 4              believed this was money he was owed. Art also stated that he had seen
 5              documents showing that Sanovas owed Larry Gerrans an additional $2.8
 6              million above what he had taken to purchase the house. (Id.) This
 7              testimony is contemporaneous evidence of Mr. Gerrans’ good faith belief
 8              that he was owed the money he received from Sanovas.
 9            Art stated that Shelly Gerrans, Mr. Gerrans’ wife, had in fact helped
10              decorate the Sanovas offices and had an office there herself. (Id.)   This
11              directly contradicts that Sanovas payments for Ms. Gerrans’ work were a
12              cover to funnel money to Mr. Gerrans.
13            Art Gerrans stated that he had been asked to prepare invoices for work he
14              performed for Sanovas in connection with the IRS Code § 409A issue in
15              preparation for a potential public offering by Sanovas. (Id.)         This
16              testimony would have countered the government’s assertions that the
17              Halo invoices were falsified by Mr. Gerrans by showing a larger practice
18              at Sanovas of cleaning up bookkeeping issues.
19         The decision not to call Art Gerrans prejudiced Mr. Gerrans because it kept
20   key information from being presented to the jury. The facts in Art Gerrans’
21   statements to the government were not presented through any other witness and were
22   directly related to Mr. Gerrans’ only defense—that he took the monies charged in
23   the Indictment in good faith and thus lacked the requisite intent necessary to commit
24   a crime. Even if Art Gerrans were subject to cross-examination, it is reasonably
25   probable that his multiple contradictions of government witnesses would have
26   affected the jury’s verdict.
27
28

                                              34
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 42 of 53



 1         C.     Trial Counsel Failed To Adequately Investigate And Present Key
 2                Evidence Regarding The Encounter Between Larry And Chris
 3                Gerrans
 4          Counts 10 through 12 of the Second Superseding Indictment relate to an
 5   encounter between Mr. Gerrans and his brother Chris in August 2019. (Dkt. No.
 6   57.) Mr. Gerrans was under court order to have “no contact with [Chris] re: criminal
 7   case outside the presence of [Chris’s] counsel.” (Id. at 10.) The government claimed
 8   that Mr. Gerrans (1) gave Chris a “throw-away” or burner phone in order to
 9   communicate about the case; (2) sought to give Chris instructions about the case
10   through family members, and (3) violently confronted Chris about his role in the
11   case at a storage facility. (Id.) Again, trial counsel failed to investigate topics of
12   cross-examination and elicit testimony from any witness that countered the
13   government’s contentions despite such evidence being available.
14         As an initial matter, effective cross-examination of Chris Gerrans would have
15   elicited testimony that, under the terms of Larry Gerrans’ release, not only was he
16   permitted to see Chris Gerrans as much as he wanted to, but he was also permitted
17   to speak to Chris Gerrans about any matter other than Larry Gerrans’ criminal case.
18   (See id. at 10.) Following his arraignment on the Indictment, Mr. Gerrans was
19   released on pretrial supervision, and Mr. Gerrans and Chris Gerrans continued
20   working together at Sanovas. Obviously, they spoke. Effective cross-examination
21   would have revealed that because Chris and Larry Gerrans were permitted to see
22   each other and talk about anything other than the case, it would have been absurd
23   for Larry to give Chris a burner phone or try to communicate through family
24   members because Larry had plenty of opportunity to speak privately with Chris.
25         Chris Gerrans also testified extensively that Larry urged him to take the Fifth
26   and not speak to the government or to take the Fifth when Chris was called before
27   the grand jury. (See, e.g., Dkt. No. 129 at 114:6-9.) Trial counsel should also have
28   elicited on cross-examination that the conversations about taking the Fifth

                                              35
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 43 of 53



 1   Amendment were prior to Larry Gerrans’ being indicted. Similarly, the fact that
 2   Larry Gerrans showed up at Chris Gerrans’ house was not relevant because it was
 3   not a crime or a violation of the bond. Larry Gerrans was not obligated to avoid his
 4   brother—only to avoid talking to him about the criminal case.
 5              Effective cross-examination was also essential to eliciting the truth that
 6   Larry Gerrans’ argument with Chris at the storage unit had nothing to do with
 7   Larry’s criminal case, but rather was about separate business issues. Indeed it came
 8   directly on the heels of Larry discovery in early August of 2019 that (1) Chris had
 9   stolen substantially more money from Sanovas than Larry had known, (2) Chris had
10   put the new Sanovas CEO, Jerry Katzman, in touch with Erhan Gunday, (3) Chris
11   had prepared for Katz a memorandum that was very unfavorable to Larry about the
12   electricity costs that Larry had caused Sanovas to incur the spring of 2019, and (4)
13   the Sanovas bank account had very little money in it, indicating that Jerry Katzman
14   was not being truthful when he said he was going to pay Larry or Chris the
15   compensation they had been told they would receive. (See Exs. 21, 24.) It was the
16   content of these emails and not Chris Gerrans’ supposed potential testimony in Larry
17   Gerrans’ criminal case that was the subject of their argument at the storage facility.
18   Indeed, the fact that the confrontation occurred directly after Larry Gerrans had
19   discovered the emails misconduct is more consistent with the timing of the argument
20   at the storage place than the government’s theory that Mr. Gerrans suddenly realized
21   the trial date was close and exploded.
22         Those emails were in the possession of trial counsel yet there is no sign that
23   trial counsel took any steps to investigate them for use at trial. Further, as described
24   infra, he directed Mr. Gerrans not to exercise his right to testify at trial. Thus, the
25   only other person who could speak to the interactions Larry had with Chris was Chris
26   himself. It accordingly was crucial that trial counsel bring out this testimony through
27   cross-examination of Chris and it was highly prejudicial that he failed to do so. Had
28

                                               36
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 44 of 53



 1   any of this information been available to the jury it is reasonably probable that the
 2   verdict would have been different.
 3      IV.        TRIAL COUNSEL’S ACTIONS AND LACK OF
 4   PREPARATION EFFECTIVELY PREVENTED MR. GERRANS FROM
 5   TESTIFING IN HIS OWN DEFENSE
 6         A defendant’s right to testify in his own defense is a “fundamental
 7   constitutional right” and is “essential to due process of law in a fair adversary
 8   process.” Rock v. Arkansas, 483 U.S. 44, 51, 53 n.10 (1987) (quoting Faretta v.
 9   California, 422 U.S. 806, 819 n.15 (1975)). “[T]he most important witness for the
10   defense in many cases is the defendant himself.” Rock, 483 U.S. at 52. “The
11   defendant's lawyer, rather than the trial judge, bears the primary responsibility of
12   informing and advising the defendant of this right, including its strategic
13   ramifications.” Casiano-Jiménez v. United States, 817 F.3d 816, 820 (1st. Cir. 2016),
14   citing United States v. Teague, 953 F.2d 1525, 1534 (11th Cir. 1992). “[T]he
15   defendant’s lawyer bears the primary responsibility of explaining that the choice of
16   whether or not to testify belongs to the defendant.” Id.
17         The Ninth Circuit has emphasized that the right to testify in one’s own defense
18   is “is fundamental and personal it can only be relinquished by the person to whom it
19   belongs, the defendant in a criminal trial. The general rule is clear that the
20   relinquishment of such a right must be intentional and to be intentional must be
21   known to the one who gives it up.” United States v. Martinez, 883 F.2d 750, 756
22   (9th Cir. 1989), vacated on other grounds, 928 F.2d 1470 (9th Cir. 1991). While it
23   is true that under the Ninth Circuit standard, courts have rarely found ineffective
24   assistance of counsel related to a defendant’s right to testify, id. at 757, see e.g.
25   United States v. Jackson, 13 F. App’x 581, 583 (9th Cir. 2001), every case depends
26   upon the particular fact pattern before the court. Further, other jurisdictions have
27   found that where defense counsel “called the shots” and told his client he would not
28

                                               37
              DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 45 of 53



 1   testify, the client had received ineffective assistance of counsel. United States v.
 2   Lore, 26 F. Supp. 2d 729, 732, 740 (D.N.J. 1998).
 3         Mr. Gerrans was deprived a meaningful opportunity to exercise his right to
 4   testify in his own defense because (1) his counsel failed to provide him with much
 5   of the discovery provided by the government when he was in jail, and thus he had
 6   not seen much of the critical evidence before trial began (he even learned after trial
 7   that he had not seen items like certain 302s; (3) his counsel never explained that
 8   unlike all other trial decisions, the right to testify and to plead were Mr. Gerrans’
 9   decisions alone; and (4) despite Mr. Gerrans’ repeated insistence that he wanted to
10   testify, trial counsel would always respond that he was not going to testify and never
11   prepared him to testify. (Declaration of Larry Gerrans ¶¶ 2-12.) As a result, at the
12   time that Mr. Gerrans was asked by the Court if he wanted to waive his right to
13   testify, Mr. Gerrans believed that he had no realistic option but to follow his advice
14   of counsel. Based on this particular set of factors, Mr. Gerrans was deprived of any
15   meaningful exercise of his Fifth Amendment right and did not knowingly and
16   intelligently waive that right.
17       V.        TRIAL COUNSEL FAILED TO REQUEST A CRITICAL WIRE
18   FRAUD JURY INSTRUCTION
19         Mr. Gerrans was charged in the Second Superseding Indictment with five
20   counts of Wire Fraud, alleging fraudulent wire communications on March 13, 2015;
21   March 16, 2015; April 10, 2017; and April 29, 2017, in violation of Title 18 Section
22   1343. (Dkt. No. 57.) Jury trial in this matter began on January 6, 2020, with jury
23   instructions and closing arguments being given on January 29, 2020. On January
24   10, 2020, the Ninth Circuit heard argument in the case of United States v. Miller,
25   which considered whether wire fraud requires the intent to deceive and cheat (to
26   deprive the victim of money or property by means of deception) rather than to
27   deceive or cheat, as stated in the then-existing Ninth Circuit pattern jury instruction.
28   United States v. Miller, 953 F.3d 1095 (9th Cir. 2020). In its March 20, 2020

                                               38
              DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 46 of 53



 1   decision, the Miller court held that to prove wire fraud, the government must prove
 2   that the defendant intended to deceive and cheat (“In other words, a defendant must
 3   intend to deceive and cheat.”), and that the Ninth Circuit pattern instruction was
 4   erroneous. Id. at 1101.
 5         Trial counsel should have requested a wire fraud jury instruction requiring the
 6   government to prove that Mr. Gerrans intended not only to deceive Sanovas but to
 7   cheat it by depriving Sanovas of money or property. As of January 29, 2020, when
 8   Mr. Gerrans’ case went to the jury with the pattern jury instruction, trial counsel
 9   should have known that the Ninth Circuit was considering this issue. Further, as the
10   Court noted in its opinion, even though the Ninth Circuit had previously upheld the
11   language of “deceive or cheat,” those holding were “no longer tenable in light of the
12   Supreme Court’s intervening ruling in Shaw v. United States” and “[i]ndeed, another
13   panel of this court has already acknowledged as much in a non-precedential
14   memorandum disposition.” Id. at 1102 (citing United States v. George, 713 F.
15   App’x 704, 705 (9th Cir. 2018)).14 “A trial attorney's failure to request a jury
16   instruction receives no deference, however, when it is based on ‘a misunderstanding
17   of the law’ rather than ‘a strategic decision to for[ ]go one defense in favor of
18   another.’” Crace v. Herzog, 798 F.3d 840, 852 (9th Cir. 2015).15 This failure was
19
20   14
            As the Ninth Circuit noted, “[t]his has long been the law of several other
21   circuits” (citing United States v. Walters, 997 F.2d 1219 (7th Cir. 1993) (mail fraud
     statute), United States v. Regent Office Supply Co., 421 F.2d 1174, 1180 (2d Cir.
22   1970), United States v. Starr, 816 F.2d 94, 101 (2d Cir. 1987), United States v.
23   Lemire, 720 F.2d 1327, 1335–36 (D.C. Cir. 1983) (dicta), United States v. Allen, 491
     F.3d 178, 187 (4th Cir. 2007) and 2 Sand et al. Modern Federal Jury Instructions,
24
     Instruction 44-5 (2019) (“‘Intent to defraud’ means to act knowingly and with the
25   specific intent to deceive, for the purpose of causing some financial or property loss
     to another.”). Id. at 1101-02.
26   15
            Richards v. Quarterman, 566 F.3d 553, 569 (5th Cir. 2009) (finding
27   ineffective assistance of counsel based on failure to request lesser-included-offense
     instruction, where such failure was “deficient and not a strategic decision”); United
28
     States v. Alferahin, 433 F.3d 1148, 1161 (9th Cir. 2006) (holding that trial counsel
                                              39
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 47 of 53



 1   prejudicial in Mr. Gerrans’ case because the government so vigorously pursued the
 2   theory that Mr. Gerrans was deceptive while the entire defense was that Mr. Gerrans
 3   was entitled to the money; however, trial counsel did not even request the jury
 4   instruction that would have made that theory viable.
 5         VI.    THE GOVERNMENT MADE IMPROPER ARGUMENT TO
 6   WHICH TRIAL COUNSEL FAILED TO OBJECT
 7         In its closing argument, the government made improper personal attacks on
 8   Mr. Gerrans’ character and misstated the testimony in significant ways. “[C]ounsel’s
 9   failure to insulate the jury from the prosecutor's grossly improper comments
10   constitute[s] ineffective assistance.” Zapata v. Vasquez, 788 F.3d 1106, 1111 (9th
11   Cir. 2015). There is “‘nothing strategic about failing to object’ to the improper
12   comments.” Id. at 1116. “Unfortunately, when a prosecutor does act unfairly, there
13   is little a defendant can do other than rely on his or her attorney to lodge an
14   appropriate and timely objection. A failure to make such an objection can have
15   devastating consequences for an individual defendant.” Hodge v. Hurley, 426 F.3d
16   368, 377 (6th Cir. 2005). Here, the devastating consequences of trial counsel’s
17   ineffectiveness in not objecting to the government’s misconduct require a new
18   trial. See, e.g., Kimmelman v. Morrison, 477 U.S. 365, 385–87 (1986) (finding
19   ineffective assistance when counsel failed to challenge evidence because of
20   counsel’s failure to investigate).
21         Most egregiously, the government misstated the terms on which Mr. Gunday
22   separated from the company, arguing without a credible legal or factual basis that
23   Mr. Gunday’s Separation Agreement was in exchange for Mr. Gerrans getting
24   control of the company and waiving his rights to future deferred compensation. This
25   was of great significance in light of the fact that the government alleged at trial that
26
27   was deficient, where he “did not intend strategically to for[ ]go [a] materiality
     instruction” but rather “had no idea that such an instruction was available to his client
28
     as a matter of right”).
                                                40
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 48 of 53



 1   in Counts 1-3 that Mr. Gerrans was not entitled to the $580,000 he took from the
 2   company in March 2015. Specifically, the government argued in closing:
 3
            Mr. Gunday gets $1.5 million to leave the company. And some of
 4          that is severance, some of it is considered pay . . . . And in return,
 5          what Larry Gerrans gets is control of the company. There is no
            reciprocal payout for Larry Gerrans. Erhan Gunday gets $1.5
 6          million. Larry gets control of the company. That’s the severance
 7          agreement. You have it in evidence. It’s Government's Exhibit 113.
            Nothing for Larry Gerrans in terms of a payout.
 8
 9   (Ex. 29 at 43: 7-17.)
10          In its rebuttal, the government emphasized this fact again, quoting the
11   testimony from Mr. Gunday that Mr. Gerrans did not “receive anything in return for
12   the financial arrangement that [Gunday] got when [Gunday] left Sanovas” and that
13   Mr. Gerrans was not promised the same financial arrangement that [Gunday] got [in
14   the Separation Agreement]” in order to argue that this meant that Mr. Gerrans was
15   not entitled to his deferred compensation. (Ex. 29 at 134:9-135:14.) The government
16   said that the argument that Mr. Gerrans was entitled to his past deferred
17   compensation just as Mr. Gunday was entitled to his was “a made-up justification
18   for the looting that happened later. It’s maybe one part of the cover story. Because
19   remember, the cover story is always changing.” (Id. at 35:15-17.)
20         The government’s misrepresentation of the import of Mr. Gunday’s testimony
21   was critical. There was no factual support for the government’s claim that Mr.
22   Gunday’s payment was in exchange for Mr. Gerrans getting control of the company
23   and not receiving the money he was owed as deferred compensation. By its terms,
24   Mr. Gunday’s Separation Agreement identified the compensation to which Mr.
25   Gunday was to receive; it said nothing about Mr. Gerrans’ entitlement to his deferred
26   compensation because it was not Mr. Gerrans’ contract. And to the contrary, the fact
27   that Mr. Gunday received past deferred compensation supported Mr. Gerrans’ right
28   to his deferred compensation. As explicitly stated in the Separation Agreement that

                                              41
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 49 of 53



 1   the government showed to Mr. Gunday and presented to the jury, $816,585 of the
 2   money Gunday received as part of his separation was for deferred compensation and
 3   bonuses for work from 2009 through 2012. (Ex. 23 at 2.).16 As shown in documents
 4   submitted with this Motion, the comparable amount of deferred income for Mr.
 5   Gerrans was $723,900. (Ex. 9.) Similarly, the fact that Mr. Gunday’s Separation
 6   Agreement included $446,686.81, based on a salary for 18 months after he left in
                                                                                         17
 7   2014 of $300,000 was evidence that $300,000 was a fair base salary. (Ex. 37.)
 8   Mr. Gunday’s Separation Agreement meant nothing more than that he got his
 9   deferred compensation before Mr. Gerrans did, and it was improper for the
10   government to argue otherwise. It was also ineffective assistance of counsel for trial
11   counsel not to explain or even address this.
12         In addition, the government’s closing argument in general was an improper
13   personal attack on Mr. Gerrans’ character. Government counsel argued:
14
            Larry Gerrans is a liar and a thief. He stole millions of dollars from
15          Sanovas’s investors. These investors had no idea that the money they
16          were investing in what they thought was a startup medical device
            company would actually be used by Larry Gerrans to buy himself a
17          $2.6 million luxury home, a Mercedes SUV for his wife and to pay
18          for extravagant personal items that Larry Gerrans charged on
            Sanovas’s American Express card, and had Sanovas write the checks
19          for.. . .You remember, you heard from the bankruptcy trustee. He and
20
21
     16
            As counsel was preparing this motion for filing, they became aware that
22   Exhibit C to Mr. Gunday’s Separation Agreement may have been redacted and not
23   presented to the jury. (See Ex. 23 (Gov. Ex. 113).) The actual Exhibit C very
     specifically identified the calculations leading to Mr. Gunday’s receiving $816,585
24
     in deferred compensation. (See Ex. C to the Gunday Separation Agreement, attached
25   as Exhibit 37.) If this document was not shown to the jury, this would raise serious
     issues, and counsel will endeavor to learn from the government whether the jury was
26
     shown Exhibit C to the Separation Agreement.
27   17
            Similarly, if the jury was not shown Exhibit C to the Separation Agreement
     and the government elicited testimony that $300,000 was too high a salary for Mr.
28
     Gerrans, this would be problematic.
                                              42
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 50 of 53



 1          his wife have filed for personal bankruptcy. They have $4.7 million
            in liability. He can’t even get a car loan, let alone a home loan.
 2
 3   (Ex. 29 at 38:12-20 (emphasis added); 41:13-15; see also id. at 42: 3-4 (arguing that
 4   investors “trusted” that their money was “going to be put into developing this
 5   technology, not buying Larry Gerrans a 4,000-square-foot mansion.”).) This was
 6   improper for three reasons.
 7         First, the government suggested to the jury that Sanovas was not actually a
 8   startup medical device company at all even though investors thought it was,
 9   implying it was actually just a slush fund for Mr. Gerrans. Sanovas was in fact a
10   privately held medical device company with approximately 300 shareholders that
11   held hundreds of patents; it was located in a 28,000 square foot building with state
12   of the art scientific and engineering premises and, at its peak, employed more than
13   50 people. Defense counsel could have introduced countless witnesses or
14   highlighted these facts on cross-examination to rebut this suggestion by the
15   government.
16         Second, rather than arguing whether there was evidence that Mr. Gerrans took
17   money to which he was not legally entitled, government counsel attacked Mr.
18   Gerrans’ character, calling him a thief and a liar and accusing him of spending
19   extravagantly; the only relevant legal issue was whether Mr. Gerrans was legally
20   entitled to the money, not the government’s moral judgment about how he spent his
21   money. Third, the reference to the amount of Mr. Gerrans’ prior bankruptcy liability
22   was an implicit attack on him, whereas there was no evidence in the record about the
23   reasons for the bankruptcy and the devastating effect that Shelly Gerrans’ medical
24   issues had on the family’s finances at that time.
25         Finally, the government’s closing argument was replete with misstatements
26   of fact. For example, the government argued that Mr. Gerrans’ “biggest opportunity
27   where he could steal millions of dollars came when he gained control of Sanovas.
28   And that, not surprisingly, also coincided with Wade DeClaris’s decision to sell the
                                               43
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 51 of 53



 1   house. (Ex. 29 at 42:14-16) (emphasis added).) In fact, the timing of Mr. Gunday’s
 2   departure could have had nothing to do with Mr. DeClaris telling Mr. Gerrans he
 3   wanted to sell the house. Sanovas’ lawyers exchanged drafts of Separation
 4   Agreements with Mr. Gunday for months in 2013, and the process continued for
 5   months in 2014 after Mr. Gunday hired counsel from Pillsbury. (See Ex. 23 at 2.)
 6   There is no dispute that this preceded the October 2014 notice from Mr. DeClaris.
 7   The government’s theory that Gerrans had to delay his scheme to defraud the
 8   company until he could fire the comptroller, Mr. Yarborough, was also inconsistent
 9   with the evidence.18 In fact, the government’s own witness testified that he never
10   discussed the spreadsheet or expenditures with the defendant. (Dkt. No. 142 at 20:7-
11   8.) Moreover, it completely ignores the actual spreadsheet prepared by Robert
12   Farrell, Mr. Yarborough’s boss, which showed that Mr. Gerrans was entitled to an
13   equivalent sum. (Ex. 6.) Defense counsel’s failures to object to these clear
14   misstatements of the factual record prejudiced Mr. Gerrans.
15         VII. TRIAL COUNSEL’S SERIES OF ERRORS RESULTED IN
16   CUMULATIVE PREJUDICE TO MR. GERRANS AT TRIAL
17         “[P]rejudice may result from the cumulative impact of multiple deficiencies.”
18   Harris By & Through Ramseyer v. Wood, 64 F.3d 1432, 1438 (9th Cir. 1995). Where
19   trial counsel made several serious deficiencies, the Ninth Circuit did “not hesitate to
20   conclude that there is a reasonable probability that, absent the deficiencies, the
21   outcome of the trial might well have been different.” Id.; see also Goodman v.
22   Bertrand, 467 F.3d 1022 (7th Cir. 2006) (given the cumulative errors counsel made
23   at trial, including the failure to object or request a mistrial when the prosecutor made
24   false and derogatory statements during closing argument, counsels performance was
25
26   18
           In closing, the government argued, “Gunday’s gone. But there’s one big
27   obstacle. Lloyd Yarbrough’s still there. That's the chief financial officer who’s been
     bird-dogging Larry Gerrans about the thefts he’s taking from the company. These
28
     completely inappropriate charges.” (Ex. 29 at 44:3-7.)
                                               44
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 52 of 53



 1   constitutionally defective and prejudicial).
 2         Here, the deficiencies of trial counsel interact and build on each other to
 3   become greater than the sum of their parts. For example, even if one could argue
 4   that trial counsel’s ineffective cross-examinations described above did not alone
 5   prejudice Mr. Gerrans, the same argument cannot be made in the context of trial
 6   counsels’ other decisions. Trial counsel’s decisions not to call any witnesses—
 7   including Mr. Gerrans himself—heightened the need for more effective cross-
 8   examination in order refute the government’s assertion that Mr. Gerrans’ knowingly
 9   took or received money to which he was not entitled. Similarly, one could argue
10   that the decision to not call a specific witness—for example Mr. Krausz— did not
11   ultimately affect the jury’s verdict. But the decision to not call Mr. Krausz and the
12   decision to not make any attempt to find a witness who could present the crucial
13   testimony need to rebut Mr. Villanueva’s analysis surely affected the jury’s decision
14   in this case. Trial counsel’s decisions that in isolation may be questionable together
15   amounted to a total failure to mount a defense. Thus, to the extent any one of trial
16   counsel’s actions alone is not found to have prejudiced Mr. Gerrans, they are
17   prejudicial in total and denied Mr. Gerrans effective assistance of counsel at trial.
18         VIII. CONCLUSION
19         The multiple errors described above represent deficient performance on the
20   part of Mr. Gerrans’ trial counsel. The errors considered on their own and certainly
21   when considered together prejudiced Mr. Gerrans at trial and amounted to
22   ineffective assistance of counsel in violation of his Sixth Amendment rights. Thus,
23   Mr. Gerrans respectfully requests that he receive a new trial and opportunity to
24   actually present his case through the assistance of counsel.
25
26
27
28

                                               45
            DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
     Case 3:18-cr-00310-EMC Document 235 Filed 05/27/20 Page 53 of 53



 1   DATED: May 27, 2020                  KABAT CHAPMAN & OZMER LLP
 2
                                          By: s/ Theresa A. Kristovich
 3                                            Theresa A. Kristovich
 4
                                          LAW OFFICES OF SHAWN HALBERT
 5
                                          By: s/ Shawn Halbert
 6
                                              Shawn Halbert
 7
                                   Attorneys for Defendant Lawrence J. Gerrans
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            46
           DEFENDANT LAWRENCE J. GERRANS’ MOTION FOR NEW TRIAL - CR 18-00310-EMC
